Exhibit 10.2

 



PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

U. S. STEEL HOLDCO LLC,

 

UNITED STATES STEEL CORPORATION

 

AND

 

TPG GROWTH II BDH, L.P.

 

 

 

Dated as of September 30, 2019

 





 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I
PURCHASE AND SALE OF EQUITY INTERESTS; PURCHASE PRICE Section 1.1    Purchase
and Sale of the Purchased Interests 2 Section 1.2    Purchase Price 2 Section
1.3    Closing Payments 2 Section 1.4    Post-Closing Purchase Price Adjustment
2 Section 1.5    Escrow Amount 3 Section 1.6    Tax Withholding 3 ARTICLE II
CLOSING Section 2.1   Closing Date 4 Section 2.2    Closing Deliveries 4 ARTICLE
III
REPRESENTATIONS AND WARRANTIES OF SELLER Section 3.1    Authorization, Validity
and Execution 5 Section 3.2    Organization, Existence and Good Standing;
Capitalization of the Company; Title to Equity Interests 5 Section 3.3   
Consents and Approvals; No Violations 7 Section 3.4    Governmental
Authorization 7 Section 3.5    No Operations 7 Section 3.6    Litigation 7
Section 3.7    Compliance with Laws 8 Section 3.8   Taxes 8 Section 3.9  
Brokers 10 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER GUARANTOR Section
4.1   Organization 10 Section 4.2   Authorization, Validity and Execution 10
Section 4.3    Consents and Approvals; No Violations 11 Section 4.4 
Governmental Authorization 11 Section 4.5  Litigation 11 Section 4.6   Financial
Capability 11

 



i

 

 

Section 4.7  Solvency 12 Section 4.8   Brokers 12 Section 4.9  Investment Intent
12 Section 4.10  No Additional Representations; Inspection 13 ARTICLE V
CERTAIN AGREEMENTS Section 5.1   Efforts to Close 13 Section 5.2 
Confidentiality 14 Section 5.3  Further Assurances 15 Section 5.4  Publicity 15
Section 5.5   Notification 16 Section 5.6  Blocker Restructuring Transactions 16
Section 5.7  R&W Insurance Policy 16 ARTICLE VI
CONDITIONS TO CLOSING Section 6.1  Mutual Conditions 16 Section 6.2  Condition
to Purchaser’s and Purchaser Guarantor’s Obligations 17 Section 6.3 Condition to
Seller’s Obligations 17 ARTICLE VII
TAX MATTERS Section 7.1  Tax Indemnification; Tax Returns 18 Section 7.2  
Deductions 20 Section 7.3   Sales and Transfer Taxes 20 Section 7.4   Books and
Records; Cooperation 20 Section 7.5  Refunds 21 Section 7.6  Termination of Tax
Sharing Agreements 21 ARTICLE VIII
TERMINATION Section 8.1  Termination 22 Section 8.2  Procedure upon Termination
22 Section 8.3   Effect of Termination 23 ARTICLE IX
SURVIVAL; INDEMNIFICATION Section 9.1 Survival 23

 



ii

 

 

Section 9.2    Indemnification by Seller 23 Section 9.3  Indemnification by
Purchaser 23 Section 9.4  Limitations on Indemnification 24 Section 9.5 Terms
and Conditions Relating to Indemnification 26 Section 9.6  Payment 28 Section
9.7  Knowledge 28 Section 9.8  Exclusive Remedy 28 Section 9.9  Characterization
of Indemnification Payments 29 Section 9.10  Amount of Losses 29 ARTICLE X
CERTAIN DEFINITIONS Section 10.1   Certain Definitions 29 Section 10.2   Cross
References 34 ARTICLE XI
GENERAL PROVISIONS Section 11.1   Assignment 35 Section 11.2  No Third-Party
Beneficiaries 35 Section 11.3  Entire Agreement; Amendments 36 Section 11.4 
Notices 36 Section 11.5  Expenses 37 Section 11.6   Interpretation 37 Section
11.7   Counterparts 38 Section 11.8   Severability 38 Section 11.9   Governing
Law; Consent to Exclusive Jurisdiction 38 Section 11.10  WAIVER OF JURY TRIAL 39
Section 11.11   Recovery of Fees by Prevailing Party 39 Section 11.12  Specific
Performance 39 Section 11.13  Certain Acknowledgments of Purchaser and Purchaser
Guarantor 40 Section 11.14  Non-Recourse 41 Section 11.15   Guarantee 42

 



iii

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of September 30,
2019 (the “Effective Date”), is by and among U. S. Steel Holdco LLC, a Delaware
limited liability company (“Purchaser”), United States Steel Corporation, a
Delaware corporation (“Purchaser Guarantor”), and TPG Growth II BDH, L.P., a
Delaware limited partnership (“Seller”). Each of Purchaser, Purchaser Guarantor
and Seller is sometimes referred to herein as a “Party” or collectively as the
“Parties”.

 

RECITALS:

 

A.Seller owns all of the issued and outstanding membership interests (the
“Purchased Interests”) of TPG Furnace BL, LLC, a Delaware limited liability
company (the “Company”).

 

B.The Company owns 16.3135% of the issued and outstanding limited partnership
interests of TPG Furnace, L.P., a Delaware limited partnership (“TPG Furnace”).

 

C.TPG Furnace owns (i) 200 units of Big River Steel Holdings LLC, a Delaware
limited liability company (“BRS LLC”), representing 20% of the common Equity
Interests of BRS LLC (“BRS LLC Units”) and (ii) 200 shares of Big River Steel
Corp., a Delaware corporation (“BRS Corp.”), representing 20% of the Equity
Interests of BRS Corp. (“BRS Corp. Shares”), such that the Company indirectly
owns 3.2627% of the outstanding common BRS LLC Units and the outstanding BRS
Corp. Shares.

 

D.Purchaser, BRS LLC, BRS Corp., BRS Stock Holdco LLC, a Delaware limited
liability company (“BRS Newco”), and the Equityholders have entered into a
Recapitalization and Equity Purchase Agreement, dated as of the date hereof (the
“Purchase Agreement”), pursuant to which, among other things, Purchaser will
acquire from the Monetizing Sponsors (i) BRS LLC Units that will represent 49.9%
(less the Blocker Percentage) of all issued and outstanding common BRS LLC Units
and (ii) Equity Interests of BRS Newco that will represent 49.9% (less the
Blocker Percentage) of all issued and outstanding common Equity Interests of BRS
Newco.

 

E.Prior to the Closing (as defined herein) and the closing of the transactions
under the Purchase Agreement (the “Purchase Closing”), Seller shall cause the
transactions set forth on Exhibit A attached hereto to occur (collectively, the
“Blocker Restructuring Transactions”). Following the consummation of the Blocker
Restructuring Transactions, the Company will own (i) a number of BRS LLC Units
equal to the product of (x) the Blocker Percentage and (y) the then-issued and
outstanding common BRS LLC Units and (ii) a number of common Equity Interests of
BRS Newco equal to the product of (x) the Blocker Percentage and (y) the
then-issued and outstanding common Equity Interests of BRS Newco.

 





 

 

F.Seller wishes to sell to Purchaser, and Purchaser wishes to purchase from
Seller, the Purchased Interests, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which the Parties acknowledge, the Parties, intending
to be legally bound, agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF EQUITY INTERESTS; PURCHASE PRICE

 

Section 1.1            Purchase and Sale of the Purchased Interests. On the
terms and subject to the conditions of this Agreement, at the Closing, Seller
shall sell, transfer, convey, assign and deliver to Purchaser, and Purchaser
shall purchase, acquire and accept from Seller the Purchased Interests, free and
clear of any Encumbrances (other than Encumbrances imposed under applicable
securities Law).

 

Section 1.2            Purchase Price. The aggregate purchase price to be paid
by Purchaser to Seller in consideration of the Purchased Interests is (i) the
product of (x) the Enterprise Value and (y) the Blocker Percentage (ii) (A) plus
the Blocker Closing Adjustment (if the Blocker Closing Adjustment is positive)
or (B) minus the absolute value of the Blocker Closing Adjustment (if the
Blocker Closing Adjustment is negative) (the “Purchase Price”).

 

Section 1.3            Closing Payments. At the Closing, Purchaser will pay:

 

(a)            to the Adjustment Escrow Subaccount with the Escrow Agent, the
product of the Blocker Catch-Up Percentage and the Adjustment Escrow Amount (as
defined in, and as may be adjusted pursuant to, the Purchase Agreement) (the
“Adjustment Escrow Subaccount Amount”), pursuant to the Escrow Agreement; and

 

(b)          to the account or accounts designated by Seller, the Blocker
Closing Payment.

 

Section 1.4            Post-Closing Purchase Price Adjustment.

 

(a)           Payment of Purchase Price Adjustment. If (i) Purchaser is
obligated to make a payment to the Monetizing Sponsors pursuant to Section
1.5(e)(i)(A) of the Purchase Agreement (a “Purchaser Purchase Price Adjustment
Payment”), then Purchaser shall pay to Seller the lesser of (A) the product of
the Blocker Catch-Up Percentage and the amount of such Purchaser Purchase Price
Adjustment Payment and (B) the Adjustment Escrow Subaccount Amount or
(ii) Purchaser and the Equityholders are obligated to cause all or a portion of
the Adjustment Escrow Account to be released from escrow to Purchaser pursuant
to Section 1.5(e)(i)(B) of the Purchase Agreement (an “Equityholder Purchase
Price Adjustment Payment”), then Seller and Purchaser shall cause a portion of
the Adjustment Escrow Subaccount equal to the product of the Blocker Catch-Up
Percentage and the amount of such Equityholder Purchase Price Adjustment Payment
to be released from escrow to Purchaser (in each case, the “Purchase Price
Adjustment”). The Adjustment Escrow Subaccount shall be the sole source of
payment of any Purchase Price Adjustment payable to Purchaser, and Seller shall
have no liability to the extent the Purchase Price Adjustment exceeds the
Adjustment Escrow Subaccount Amount. The Parties will cause all amounts
remaining in the Adjustment Escrow Subaccount after payment of the Purchase
Price Adjustment and the fees and expenses of the Accounting Referee (as defined
in the Purchase Agreement) payable by Seller (in an amount equal to the product
of the Blocker Catch-Up Percentage and the amount of payments that the
Monetizing Sponsors are required to make to the Accounting Referee pursuant to
Section 1.5(d)(iii) of the Purchase Agreement) to be promptly (and not later
than three (3) Business Days after the later of such payments) released to
Seller.

 

2

 





 

(b)          Any Purchase Price Adjustment payable to Seller or Purchaser will
be paid within ten (10) Business Days following the date on which the
Preliminary Statement (as defined in the Purchase Agreement) becomes the Final
Statement, which payment shall be made in immediately available funds by wire
transfer pursuant to instructions provided in writing by the recipient of the
funds.

 

Section 1.5            Escrow Amount. Prior to the Closing Date, Seller and
Purchaser shall appoint the Escrow Agent to act as the escrow agent with respect
to the Adjustment Escrow Subaccount. The Adjustment Escrow Subaccount shall be
held and disbursed in accordance with the terms of the Escrow Agreement, which
shall include that payments in respect of the Adjustment Escrow Subaccount shall
be made only pursuant to the joint instruction of Purchaser and KM BRS, LLC, a
Delaware limited liability company, as Seller’s representative in respect of the
Escrow Agent. The costs associated with establishing and maintaining the
Adjustment Escrow Subaccount pursuant to the Escrow Agreement shall be borne as
set forth in the Escrow Agreement.

 

Section 1.6            Tax Withholding. Purchaser and its Affiliates shall be
entitled to deduct and withhold from any payment to be made under this Agreement
all Taxes that are required to be deducted and withheld with respect to such
payment under the Code, the Treasury Regulations or any other provision of
applicable Law. Any amounts deducted or withheld from any such payment shall be
timely remitted to the applicable Taxing Authority and, when so remitted, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction or withholding was made. Except
as a result of the failure by Seller to provide the certificate described in
Section 2.2(a)(iv), Purchaser shall make no withholding or deduction on account
of Taxes in respect of a payment to Seller pursuant to this Agreement and the
transactions contemplated herein absent a change of either Law or fact after the
Effective Date.

 

3

 



 

ARTICLE II
CLOSING

 

Section 2.1           Closing Date. The closing of the transactions contemplated
hereby (the “Closing”) will take place at the Cleveland, Ohio offices of Baker &
Hostetler LLP on the same date as the Purchase Closing, or on such other date or
at such other place as the Parties mutually agree in writing. The date on which
the Closing occurs is referred to herein as the “Closing Date”.

 

Section 2.2           Closing Deliveries.

 

(a)          By Seller. At the Closing, Seller (or, with respect to Section
2.2(a)(iv), if Seller is a disregarded entity for U.S. federal income tax
purposes, its regarded owner) will deliver or cause to be delivered to
Purchaser:

 

(i)                 the Purchased Interests, free and clear of all Encumbrances;

 

(ii)                a certificate of a duly authorized person of Seller
certifying (a) that attached thereto are complete and correct copies of all
resolutions adopted by Seller authorizing the execution, delivery and
performance of this Agreement and the Related Agreements to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, and
all such resolutions are in full force and effect and are all the resolutions
adopted by Seller, in connection with the transactions contemplated hereby and
thereby and (b) the names and signatures of the authorized persons of Seller
authorized to sign this Agreement and the Related Agreements to which such Party
is a party;

 

(iii)               a good standing certificate from the Secretary of State of
Delaware with respect to the Company; and

 

(iv)               a properly completed IRS Form W-9 certifying that Seller (or
if Seller is a disregarded entity for U.S. federal income tax purposes, its
regarded owner) is not subject to backup withholding.

 

(b)          By Purchaser. At the Closing, Purchaser will deliver or cause to be
delivered to Seller:

 

(i)                 the Blocker Closing Payment, as set forth in Section 1.3(b);
and

 



4

 

 

(ii)                a certificate of a duly authorized officer of each of
Purchaser and Purchaser Guarantor certifying (a) that attached thereto are
complete and correct copies of all resolutions adopted by Purchaser and
Purchaser Guarantor authorizing the execution, delivery and performance of this
Agreement and the Related Agreements to which Purchaser or Purchaser Guarantor
is a party, and the consummation of the transactions contemplated hereby and
thereby, and all such resolutions are in full force and effect and are all the
resolutions adopted by Purchaser or Purchaser Guarantor, as applicable, in
connection with the transactions contemplated hereby and thereby and (b) the
names and signatures of the officers of each of Purchaser and Purchaser
Guarantor authorized to sign this Agreement and the Related Agreements to which
such Party is a party.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser, as of the Effective Date and as of
the Closing Date, as follows:

 

Section 3.1            Authorization, Validity and Execution. Seller is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization. Seller has all necessary power and authority to
(a) execute and deliver this Agreement and each Related Agreement to which it is
a party, (b) perform its obligations hereunder and thereunder and (c) consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and each Related Agreement to which it is a party
have been duly authorized by all necessary action on the part of Seller, and no
other limited partnership or corporate action or proceeding on the part of
Seller is necessary to authorize this Agreement or any Related Agreement to
which it is a party or to consummate the transactions contemplated hereby or
thereby. This Agreement has been duly executed and delivered by Seller, and,
assuming the due execution of this Agreement by each other Party, this Agreement
is a legal, valid and binding obligation of Seller, enforceable against Seller
in accordance with its terms, except to the extent that its enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and similar Laws affecting the enforcement of creditors’ rights
generally and to general equitable principles.

 

Section 3.2            Organization, Existence and Good Standing; Capitalization
of the Company; Title to Equity Interests.

 

(a)           The Company (i) is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, (ii) has all
organizational power and authority required to own, lease and operate its
properties and assets and to carry on its business as currently conducted and
(iii) is duly qualified to do business (where such concept is applicable) in
each jurisdiction where the nature of its business or ownership of its assets
makes such qualification necessary, except, in the case of this clause (iii),
for such qualifications the absence of which are not, and would not reasonably
be expected to be, individually or in the aggregate, material to the Company.

 



5

 

 

(b)          All of the issued and outstanding membership interests of the
Company as of the date hereof have been duly authorized and validly issued and
are fully paid and nonassessable and were not issued in violation of any
agreement, arrangement or commitment to which Seller or the Company is a party
in violation of any preemptive, subscription or similar rights of any Person.
There are no preemptive or other outstanding rights, options, warrants,
conversion rights, unit appreciation rights, redemption rights, repurchase
rights, calls or other rights of any kind that obligate Seller or the Company to
purchase, issue or sell any Equity Interests or other securities or obligations
convertible or exchangeable into or exercisable for, or giving any Person a
right to subscribe for or acquire, any such securities. Neither Seller nor the
Company has any outstanding or authorized stock appreciation rights, phantom
stock, profit participation rights or similar rights in the Company. There are
no voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Purchased Interests. The Purchased Interests constitute 100% of the issued and
outstanding Equity Interests of the Company. Seller is the record and beneficial
holder of the Purchased Interests and has good and marketable title to the
Purchased Interests, free and clear of any Encumbrances other than transfer
restrictions imposed by Law.

 

(c)           As of the date hereof, the Company does not directly hold any
Equity Interests of BRS LLC, BRS Corp. or BRS Newco. Following the consummation
of the Blocker Restructuring Transactions, the Company will be the record and
beneficial holder of the product of (x) the Blocker Percentage and (y) 1,000
Common Units of BRS LLC and the product of (i) the Blocker Percentage and (ii)
1,000 Common Units of BRS Newco (collectively, the “Blocker Held Units”).
Following the consummation of the Blocker Restructuring Transactions, the
Blocker Held Units will constitute the Blocker Percentage of the issued and
outstanding common BRS LLC Units and the Blocker Percentage of the issued and
outstanding common Equity Interests of BRS Newco. The Company does not own, or
hold the right to acquire, any Equity Interests in any Person other than BRS
LLC, BRS Corp. and BRS Newco as contemplated by the Blocker Restructuring
Transactions. Following the consummation of the Blocker Restructuring
Transactions, the Company will have good and marketable title to the Blocker
Held Units, in each case, free and clear of any Encumbrances other than transfer
restrictions imposed by Law.

 

(d)           The Company has made available to Purchaser complete and correct
copies of the certificate of formation and limited liability company operating
agreement of the Company, in each case as amended through the Effective Date.

 



6

 

 

(e)           There is no Liability for, or obligation with respect to, any
dividends or distributions declared or accumulated but unpaid with respect to
any Equity Interests of the Company.

 

Section 3.3            Consents and Approvals; No Violations. The execution,
delivery and performance by Seller of this Agreement and the Related Agreements
to which it is a party, and the consummation by Seller of the transactions
contemplated hereby and thereby, will not (a) result in a violation of, conflict
with or result in any breach of any provisions of the certificate of formation,
limited liability company operating agreement, certificate of incorporation,
bylaws or any other similar Organizational Documents of Seller or the Company,
(b) violate any Law or Judgment of any Governmental Authority by which Seller or
the Company is bound or to which any Purchased Interests are subject,
(c) require a consent, notice or approval under, result in a violation of,
conflict with, constitute a default or result in any breach (or give rise to any
right of termination, cancellation, payment or acceleration) under, any of the
terms, conditions or provisions of any Contract to which Seller or the Company
is a party or by which any of the Purchased Interests may be bound or (d) result
in the creation or imposition of any Encumbrances upon any of the Purchased
Interests or any properties or assets of Seller or the Company (other than
transfer restrictions imposed by Law and restrictions under the BRS Corp.
Stockholders Agreement and the Company A&R LLC Agreement (each as defined in the
Purchase Agreement)), except, with respect to clauses (b) and (c), as would not
reasonably be expected, individually or in the aggregate, to interfere with,
prevent or materially delay the ability of Seller to enter into and perform its
obligations under this Agreement and any Related Agreements to which it is a
party or to consummate the transactions contemplated hereby and thereby.

 

Section 3.4            Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement and any Related Agreement to which it is
a party and the consummation of the transactions contemplated hereby and thereby
require no action by or in respect of, or consent from, filing with or
notification to, any Governmental Authority, other than any such action,
consent, filing or notification the failure of which to be made or obtained
would not reasonably be expected, individually or in the aggregate, to interfere
with, prevent or materially delay the ability of Seller to enter into and
perform its obligations under this Agreement and any Related Agreements to which
it is a party or to consummate the transactions contemplated hereby and thereby.

 

Section 3.5            No Operations. The Company has not conducted any business
or operations and has no liabilities or obligations, other than immaterial
liabilities or obligations incidental to its status as a holding company or
related to the maintenance of its limited liability company existence.

 

Section 3.6            Litigation. There is no Action pending, or, to the
knowledge of Seller, threatened against Seller, which, if decided adversely
against Seller, would reasonably be expected to interfere with, prevent or
materially delay the ability of Seller to enter into and perform its obligations
under this Agreement or any Related Agreement to which it is a party or to
consummate the transactions contemplated hereby and thereby. Seller has not
received written notice that it is subject to any outstanding Judgment which
would be reasonably likely to interfere with, prevent, materially delay or make
illegal any of the transactions contemplated by this Agreement or any other
Related Agreement to which it is a party. There are not, and there have not
been, any Actions pending, or to the knowledge of Seller, threatened, against
the Company, and the Company is not permanently or temporarily enjoined or
barred by any Judgment.

 



7

 

 

Section 3.7            Compliance with Laws. The Company is, and has at all
times been, in compliance in all material respects with all applicable Laws. 
The Company has not received any written notice from any Governmental Authority
regarding any actual, alleged or potential violation by the Company of, or
failure by the Company to comply with, any applicable Laws that, in either case,
is, or would reasonably be expected to be, individually or in the aggregate,
material to the Company.

 

Section 3.8            Taxes.

 

(a)           The Company has (i) duly and timely filed (taking into account any
validly obtained extensions of time to file) all income and other material Tax
Returns that it was required to file with or submit to any Person, and all such
Tax Returns were and remain true, correct and complete in all material respects
and were prepared in substantial compliance with all applicable Laws, and
(ii) duly and timely paid (taking into account any validly obtained extensions
of time to pay) all Taxes it was required to pay (whether or not shown as due
and payable on any Tax Returns). The Company has timely withheld or collected
and timely paid over to the appropriate Governmental Authority all Taxes that it
was required to withhold or collect and pay over from amounts paid or owing to
any employee, creditor, independent contractor, shareholder, equityholder,
Affiliate or other Person and it has complied in all material respects with all
applicable Tax reporting related to such amounts paid or owing. Seller has
furnished to Purchaser true and correct copies of all Tax Returns filed by the
Company since the date of its incorporation, formation or organization or the
last five (5) years, whichever is later.

 

(b)           No deficiencies for Taxes or other assessments relating to Taxes
have been assessed, claimed, threatened, or proposed against the Company, other
than any deficiencies or assessments that have been paid or resolved. No Tax
Proceedings are ongoing, pending or being conducted with respect to Taxes of the
Company, and neither the Company nor its Affiliates have received written notice
that any Tax Proceeding has been proposed or threatened. The Company has not
waived or extended a statute of limitations with respect to Taxes, including the
assessment or collection of any Tax, unless the period to which it has been
waived or extended has expired. There are no outstanding powers of attorney from
or with respect to the Company authorizing anyone to bind the Company in
connection with any Tax, Tax Return, Tax Proceeding or other matter relating to
Taxes. There is no outstanding closing agreement or other binding written
agreement, ruling request, request to consent to change a method of accounting,
subpoena, or request for information with or by any Governmental Authority with
respect to the Company, its income, assets, business or Tax. The Company is not,
nor has ever been, a party to any Tax-sharing, Tax-indemnity, or Tax-allocation
Contract. The Company is not, and has never been, a member of any consolidated,
affiliated, combined, unitary or other similar Tax reporting group, and the
Company does not have any Liability for Taxes of any other Person arising from
the application of any consolidated, affiliated, combined, unitary or other
similar Tax reporting regime, as a transferee or successor, or otherwise. The
Company has never received any written claim by a Governmental Authority in a
jurisdiction where it does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction or required to collect or withhold and pay over
Taxes, except where the Company has commenced filing such Tax Returns or
withholding or collecting and paying over Taxes. Except as a result of its
ownership of interests in BRS LLC, BRS Corp. or BRS Newco, the Company is not,
and has never received written notice from any Governmental Authority that it
may be, subject to Tax in any jurisdictions outside of the jurisdiction of
organization by virtue of having any place of business or permanent
establishment in that jurisdiction. The Company has not requested any extension
of time within which to file any Tax Return, which Tax Return has since not been
filed.

 



8

 

 

(c)          The Company has not entered into or otherwise been a party to any
transaction requiring reporting or disclosure to a Governmental Authority under
applicable Tax Law.

 

(d)          The Company (i) (x) has not agreed to or been required to make any
adjustment pursuant to Section 481(a) of the Code or any similar provision of
Law and (y) does not have any knowledge that any Governmental Authority has
proposed any such adjustment, (ii) has not constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code, and (iii) will not be required
to include any item of income in taxable income for any taxable period (or
portion thereof) beginning after the Closing Date as a result of any (x)
installment sale or open transaction disposition made on or prior to the Closing
Date, (y) prepaid amount received on or prior to the Closing Date or (z)
election pursuant to Section 108(i) of the Code.

 

(e)           No property with built-in gain (as determined for U.S. federal
income tax purposes) has been contributed by the Company to any other Person
during the past seven (7) years.

 

(f)           There are no Encumbrances for Taxes (other than Permitted
Encumbrances) upon any of the assets of the Company.

 



9

 

 

 

For purposes of this Section 3.8, any reference to the Company shall be deemed
to include any Person that merged with or was liquidated or converted into the
Company. Nothing in this Section 3.8 or otherwise in this Agreement shall be
construed as a representation or warranty, or require Seller to indemnify
Purchaser, with respect to the availability of any net operating loss, capital
loss, Tax credit, Tax basis or other Tax asset or attribute of the Company with
respect to any taxable period (or portion thereof) beginning after the Closing
Date.

 

Section 3.9            Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Seller or the Company.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PURCHASER GUARANTOR

 

Each of Purchaser and Purchaser Guarantor, jointly and severally, represents and
warrants to Seller, as of the Effective Date and as of the Closing Date, as
follows:

 

Section 4.1            Organization. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Purchaser Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

Section 4.2            Authorization, Validity and Execution. Each of Purchaser
and Purchaser Guarantor has all necessary power and authority to execute and
deliver this Agreement and each Related Agreement to which it is a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereunder. The execution, delivery and
performance of this Agreement and each Related Agreement to which it is a party
have been duly authorized by all necessary action on the part of Purchaser and
Purchaser Guarantor and no other action or proceeding on the part of Purchaser
or Purchaser Guarantor is necessary to authorize this Agreement or any Related
Agreement to which it is a party or to consummate the transactions contemplated
hereby or thereby. This Agreement has been duly executed and delivered by
Purchaser and Purchaser Guarantor and, assuming the due execution of this
Agreement by the other Parties, this Agreement constitutes the valid and binding
obligation of Purchaser and Purchaser Guarantor, enforceable against Purchaser
and Purchaser Guarantor in accordance with its terms, except to the extent that
its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, receivership and similar Laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.

 



10

 

  

Section 4.3            Consents and Approvals; No Violations. The execution,
delivery and performance by Purchaser and Purchaser Guarantor of this Agreement
and the Related Agreements to which it is a party, and the consummation by
Purchaser and Purchaser Guarantor of the transactions contemplated hereby and
thereby, will not (a) result in a violation of, conflict with or result in any
breach of any provisions of the Organizational Documents of Purchaser and
Purchaser Guarantor; (b) assuming compliance with the matters referred to in
Section 4.4, violate any Law or Judgment of any Governmental Authority by which
Purchaser or Purchaser Guarantor is bound or (c) require a consent, notice or
approval under, result in a violation of, conflict with, constitute a default or
result in any breach (or give rise to any right of termination, cancellation,
payment or acceleration) under any of the terms, conditions or provisions of any
Contract to which Purchaser or Purchaser Guarantor is a party, except, with
respect to clauses (b) and (c), as would not materially adversely affect the
ability of Purchaser or Purchaser Guarantor to enter into and perform its
obligations under this Agreement and any Related Agreement to which it is a
party or consummate the transactions contemplated hereby and thereby.

 

Section 4.4            Governmental Authorization. The execution, delivery and
performance by Purchaser and Purchaser Guarantor of this Agreement and any
Related Agreement to which it is a party and the consummation of the
transactions contemplated hereby and thereby require no action by or in respect
of, or consent from, filing with or notification to, any Governmental Authority,
other than any such action, consent, filing or notification the failure of which
to be made or obtained would not reasonably be expected, individually or in the
aggregate, to materially adversely affect the ability of Purchaser or Purchaser
Guarantor to enter into and perform its obligations under this Agreement or any
Related Agreements to which it is a party or consummate the transactions
contemplated hereby and thereby.

 

Section 4.5            Litigation. There is no Action pending, or, to the
knowledge of Purchaser or Purchaser Guarantor, threatened against Purchaser or
Purchaser Guarantor, which, if decided adversely against it, would reasonably be
expected to materially adversely affect its ability to enter into and perform
its obligations under this Agreement or any Related Agreements to which it is a
party or consummate the transactions contemplated hereby and thereby. Neither
Purchaser nor Purchaser Guarantor has received written notice that it is subject
to any outstanding Judgment which would be reasonably likely to interfere with,
prevent, materially delay or make illegal with any of the transactions
contemplated by this Agreement or any other Related Agreement to which it is a
party.

 

Section 4.6            Financial Capability. Each of Purchaser and Purchaser
Guarantor has, and will have available to it at the Closing, sufficient cash or
other sources of immediately available funds (through existing credit agreements
or otherwise) to complete each of the transactions contemplated hereby and to
pay all fees and expenses of or payable by Purchaser hereunder, and any other
amounts required to be paid by it in connection with the consummation of the
transactions contemplated by this Agreement.

 



11

 

 

Section 4.7            Solvency. Assuming satisfaction of the conditions set
forth in Section 6.1 and Section 6.2, immediately after giving effect to the
consummation of the transactions contemplated hereby (including any debt and
equity financings being entered into in connection therewith) (a) the fair
saleable value (determined on a going concern basis) of the assets of Purchaser
will be greater than the total amount required to pay Purchaser’s debts
(including a reasonable estimate of the amount of all contingent Liabilities),
(b) Purchaser will be able to pay its debts and obligations in the ordinary
course of business as they become due and (c) Purchaser will have adequate
capital to carry on its businesses. In completing the transactions contemplated
by this Agreement, Purchaser does not intend to hinder, delay or defraud any
present or future creditors of Purchaser.

 

Section 4.8            Brokers. Except for Barclays Capital Inc., no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Purchaser, Purchaser Guarantor
or any of their Affiliates.

 

Section 4.9            Investment Intent.

 

(a)          Purchaser (i) is acquiring the Purchased Interests solely for its
own account, for investment only and not with a view for resale in connection
with any distribution of the Purchased Interests in contravention of the
Securities Act of 1933, as amended and including the rules and regulations
promulgated thereunder (the “Securities Act”) or other applicable Laws and
Purchaser will not dispose of the Purchased Interests in contravention of the
Securities Act or other applicable Laws, (ii) has received and read the
Organizational Documents of the Company and (iii) has sufficient knowledge and
experience, including with respect to the industries in which the business of
the Company operates, to evaluate the merits and risks of this investment.

 

(b)          Purchaser acknowledges that (i) the Purchased Interests have not
been registered under the Securities Act, that the Purchased Interests have not
been registered under any applicable securities laws of any state or other
jurisdiction and, therefore, cannot be sold unless they are subsequently
registered under the Securities Act and any applicable state securities laws or
are sold pursuant to an exemption from such registration and (ii) none of Seller
or the Company or any of their respective Affiliates is under any obligation to
register the Purchased Interests and that no market may exist for the resale of
the Purchased Interests.

 

(c)          Purchaser is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act. Purchaser understands the speculative
nature of an investment in the Purchased Interests and, accordingly, is able to
bear the economic risk of this investment and, at the present time, could afford
a complete loss of such investment.

 



12

 

 

(d)          Purchaser and its Representatives have been afforded the
opportunity to ask questions of Representatives of Seller and the Company and
have received answers to such questions, as Purchaser deems necessary in
connection with its decision to acquire the Purchased Interests.

 

Section 4.10         No Additional Representations; Inspection.

 

(a)          Notwithstanding anything contained in ARTICLE III or any other
provision of this Agreement, Purchaser acknowledges and agrees that none of
Seller or any of its Affiliates is making or has made any representation or
warranty whatsoever, express or implied, including any implied warranty of
merchantability or suitability, as to the Company, other than the
representations and warranties expressly set forth in ARTICLE III.

 

(b)          Purchaser further acknowledges and agrees that none of Seller or
any of its Affiliates has made any representations or warranties, express or
implied, as to the accuracy or completeness of any information, documents and
other materials other than the representations and warranties contained in this
Agreement.

 

ARTICLE V
CERTAIN AGREEMENTS

 

Section 5.1            Efforts to Close. In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties shall cooperate
with each other and use (and shall cause their respective Subsidiaries and
Affiliates to use) their commercially reasonable efforts, prior to, at and after
the Closing Date, to take, or to cause to be taken, all actions, and to do, or
to cause to be done, all things reasonably necessary on its part under
applicable Law or contractual obligations to consummate and make effective the
transactions contemplated by this Agreement as promptly as reasonably
practicable; provided that Seller shall not be required to pay or commit to pay
any amounts in connection therewith. Notwithstanding anything herein to the
contrary, the Parties acknowledge and agree that Purchaser’s obligation to use
its commercially reasonable efforts set forth in this Section 5.1 shall not
include an obligation of Purchaser to (i) propose, negotiate, offer to commit,
effect or agree to by consent decree, hold separate order, or otherwise, the
sale, divestiture, transfer, license, disposition, or hold separate (through the
establishment of a trust or otherwise) of any assets, properties, or businesses
of the business of the Group Companies or of Purchaser’s business or of the
assets, properties, or businesses to be acquired pursuant to this Agreement,
(ii) terminate, modify, or assign existing relationships, Contracts, or
obligations of Purchaser or of Purchaser’s business or those relating to any
assets, properties, or businesses to be acquired pursuant to this Agreement,
(iii) change or modify any course of conduct regarding future operations of
Purchaser or of Purchaser’s business or the assets, properties, or businesses to
be acquired pursuant to this Agreement or (iv) agree to any other limitation on
its ability to effectively control any portion of the business of the Group
Companies or of Purchaser’s business, or any limitation that would affect its
ability to control the operations of any portion of the business of the Group
Companies or of Purchaser’s business.

 



13

 

 

Section 5.2            Confidentiality.

 

(a)          Each Party (the “Receiving Party”) acknowledges on behalf of itself
and its Affiliates that any trade secrets or other confidential or proprietary
information or data of the other Party (the “Disclosing Party”) (collectively,
“Confidential Information”) are the property of such Disclosing Party and agrees
that such Disclosing Party has a protectable interest in its Confidential
Information, and that disclosure of any of such information by a Receiving Party
or any other Person would deprive the Disclosing Party of the full benefit of
the transactions contemplated by this Agreement and the Purchase Agreement. Each
Receiving Party recognizes that it or any of its Affiliates may have had, or may
continue to have, access to Confidential Information and agrees that it shall
not, and shall cause its Affiliates not to, disclose to any Person or use for
any purpose whatsoever (except in respect of consummating the transactions
contemplated by this Agreement and the Purchase Agreement) any such Confidential
Information without the prior written consent of the Disclosing Party; provided,
that Confidential Information shall not include information that (i) is or
becomes generally available to the public other than as a result of a
disclosure, in violation of this Agreement, by such Receiving Party or its
Representatives, (ii) becomes available to such Receiving Party after the date
hereof on a non-confidential basis from a source not known by such Receiving
Party to be bound by an obligation or duty of confidentiality or (iii) is
independently developed by Receiving Party after the date hereof without use of
or reference to any of the Confidential Information. A Receiving Party may
disclose Confidential Information to the extent required (based on the written
advice of legal counsel) to be disclosed by judicial process or Law; provided,
that to the extent legally permissible and reasonably practicable in the
circumstances, such Receiving Party notifies the applicable Disclosing Party in
writing of its intention to make such disclosure and, to the extent reasonably
practicable, provides a list of the Confidential Information that the Receiving
Party intends to disclose prior to making such disclosure. Each Receiving Party
agrees to use its commercially reasonable efforts to cooperate with the
Disclosing Party (at such Disclosing Party’s expense) so that such Disclosing
Party may seek, at its expense, an appropriate protective order or other remedy
with respect to its Confidential Information. In the event that such a
protective order or other remedy is not obtained, such Receiving Party (A) will
furnish only that portion of the Confidential Information that, after
consultation with its legal counsel, it reasonably determines, in good faith, is
required by judicial process or Law to be disclosed and (B) will use its
commercially reasonable efforts to obtain an order or other reasonable assurance
that confidential treatment will be accorded to such information at such
Disclosing Party’s expense.

 



14

 

 

(b)          Notwithstanding anything to the contrary set forth herein, each
Party may disclose the tax treatment and tax structure of the transactions
contemplated by this Agreement (including all materials (such as tax opinions)
that are provided to it relating thereto); provided, however, that (a) any such
information and materials shall be kept confidential to the extent necessary to
comply with any applicable securities laws, and (b) the foregoing does not
constitute an authorization to disclose (i) the name of, or other information
that would identify, any Party, or (ii) except to the extent relating to such
tax treatment or tax structure, confidential commercial, financial or structural
information regarding any Party or such transactions.

 

Section 5.3            Further Assurances. From and after the Closing, as and
when requested by any Party, each Party will execute and deliver, or cause to be
executed and delivered, all such documents and instruments and will take, or
cause to be taken, all such further actions, in each case as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

Section 5.4            Publicity.

 

(a)          None of the Parties will issue any press release or make any other
public statement, in each case relating to or connected with or arising out of
this Agreement or the matters contained herein, without obtaining the prior
approval of each of the other Parties, except as may be required by applicable
Law or by any listing agreement with or listing rules of a national securities
exchange or trading market or inter-dealer quotation system applicable to a
Party, in which case the Party proposing to issue such press release or make
such public statement will use commercially reasonable efforts to consult in
good faith with the other Parties and shall allow such other Parties reasonable
time to comment on such press release or public statement before issuing such
press release or making such public statement.

 

(b)          Each Party agrees that the terms of this Agreement will not be
disclosed or otherwise made available to the public and that copies of this
Agreement will not be publicly filed or otherwise made available to the public,
except where such disclosure, availability or filing is required by applicable
Law (and only to the extent required by such Law), by any listing agreement with
or listing rules of a national securities exchange or trading market or
inter-dealer quotation system applicable to such Party (and only to the extent
required by such agreement or rules) or by GAAP in the preparation of financial
statements that any Party or any of its Affiliates provides to third parties
pursuant to contractual obligations. In the event that such disclosure,
availability or filing is required by applicable Law or GAAP as described in
this Section 5.4, each Party agrees to use its commercially reasonable efforts
to obtain, if available, “confidential treatment” of this Agreement with the
U.S. Securities and Exchange Commission (or the equivalent treatment by any
other Governmental Authority) and, if permitted, to redact such terms of this
Agreement as reasonably requested by the other Party.

 



15

 

 

Section 5.5            Notification. Between the Effective Date and the Closing,
Seller will promptly receiving actual knowledge thereof notify the other Parties
of: (a) receipt of any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement and the Related Agreements;
(b) receipt of any notice or other communication with any Governmental Authority
related to or in connection with the transactions contemplated by this Agreement
and the Related Agreements; (c) filing or assertion of any Actions commenced or,
to the knowledge of Seller threatened in writing against, whether civil,
criminal, administrative or investigative, involving such Party or its
Affiliates that, if pending on the Effective Date, would have been required to
have been disclosed pursuant to this Agreement or that relate to the
transactions contemplated by this Agreement and the Related Agreements; and
(d) any fact, circumstance, event or action the existence, occurrence or taking
of which (i) has had, or would reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the Company or (ii) has resulted
in, or would reasonably be expected to result in, the failure of any of the
conditions set forth in Section 6.1 or Section 6.2 to be satisfied.

 

Section 5.6            Blocker Restructuring Transactions. Seller shall cause
the Blocker Restructuring Transactions to be completed prior to Closing.

 

Section 5.7            R&W Insurance Policy. Purchaser shall not amend or agree
to amend, or do anything that adversely affects the enforceability of, any term
of the R&W Insurance Policy or that may have any effect on Seller’s Liability
hereunder, or the provisions of the R&W Insurance Policy that waive the
insurers’ rights to take subrogated action against Seller, and/or any of its
directors, officers or employees, without the prior written consent of Seller,
which approval may be withheld in its sole and absolute discretion. Purchaser
shall pursue the maximum recovery from insurers under the R&W Insurance Policy
with respect to any indemnifiable claim and vigorously contest and resist any
denial of coverage or reservation of rights with respect to any claim made under
the R&W Insurance Policy, including by vigorously pursuing all available avenues
of administrative and judicial remedy or appeal.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.1            Mutual Conditions. The respective obligations of each
Party to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, which may be waived, in whole or in part, by the Parties:

 



16

 

 

(a)           No Prohibition. No Law or Judgment enacted, entered, promulgated
or enforced by any Governmental Authority of competent jurisdiction shall be in
effect preventing or making illegal the consummation of the transactions
contemplated by this Agreement (each, a “Closing Legal Impediment”).

 

(b)          Purchase Agreement Closing. The Purchase Closing shall have
occurred or will occur substantially simultaneously with the Closing (as defined
hereunder).

 

Section 6.2            Condition to Purchaser’s and Purchaser Guarantor’s
Obligations. The obligation of Purchaser and Purchaser Guarantor to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction, at or prior to the Closing, of the following condition, which may
be waived, in whole or in part, by Purchaser:

 

(a)           Representations and Warranties. The representations and warranties
set forth in Section 3.1, Section 3.2(b), Section 3.2(c), Section 3.2(d) and
Section 3.5 (collectively, the “Seller Fundamental Representations”) shall be
true and correct in all respects at and as of the Effective Date and the Closing
Date as though such representations and warranties were made at and as of the
Closing and all other representations and warranties set forth in ARTICLE III,
without giving effect to any materiality or similar qualification, shall be true
and correct in all respects at and as of the Effective Date and the Closing Date
as though such representations and warranties were made at and as of the Closing
(other than, in each case, any representation or warranty that by its terms
addresses matters only as of another specified date, which shall be so true and
correct only as of such specified date), except to the extent the failure of
such other representations and warranties to be true and correct would not
reasonably be expected to have a material adverse effect on the ability of
Seller to consummate the transactions contemplated hereby;

 

(b)           Covenants. Seller will have performed in all material respects all
of the covenants and agreements required to be performed or complied with by it
under this Agreement at or prior to Closing;

 

(c)          Authorized Person’s Certificate. Seller shall have delivered to
Purchaser a certificate dated as of the Closing Date signed by an authorized
person of Seller to the effect that each of the conditions set forth in Section
6.2(a) and Section 6.2(b) have been satisfied; and

 

(d)          Closing Deliveries. Seller shall have delivered, or caused to be
delivered, to Purchaser the items and documents set forth in Section 2.2(a).

 



17

 

 

Section 6.3            Condition to Seller’s Obligations. The obligation of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction, at or prior to the Closing, of the following
condition, which may be waived, in whole or in part, by the Company:

 

(a)          Representations and Warranties.  The representations and warranties
set forth in Section 4.2 (the “Purchaser Fundamental Representations”) shall be
true and correct in all respects at and as of the Effective Date and the Closing
Date as though such representations and warranties were made at and as of the
Closing and all other representations and warranties set forth in ARTICLE IV,
without giving effect to any materiality or similar qualification, shall be true
and correct in all respects at and as of the Effective Date and the Closing Date
as though such representations and warranties were made at and as of the Closing
(other than, in each case, any representation or warranty that by its terms
addresses matters only as of another specified date, which shall be true and
correct only as of such specified date), except to the extent the failure of
such other representations and warranties to be true and correct would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser and Purchaser Guarantor to consummate the transactions contemplated
hereby;

 

(b)          Covenants.  Each of Purchaser and Purchaser Guarantor will have
performed in all material respects all of the covenants and agreements required
to be performed by it under this Agreement at or prior to the Closing;

 

(c)           Officer’s Certificate. Purchaser and Purchaser Guarantor shall
have delivered to the Company a certificate dated as of the Closing Date signed
by an officer of Purchaser and Purchaser Guarantor to the effect that each of
the conditions set forth in Section 6.3(a) and Section 6.3(b) have been
satisfied;

 

(d)          Closing Deliveries. Purchaser shall have delivered, or caused to be
delivered, to the Company the documents and payments set forth in Section
2.2(b).

 

ARTICLE VII
TAX MATTERS

 

Section 7.1            Tax Indemnification; Tax Returns.

 

(a)           Seller shall indemnify the Company and Purchaser for any Taxes
(including those payable by reason of Contract, assumption, transferee or
successor Liability, operation of Law, Treasury Regulation Section 1.1502-6 or
otherwise) of, imposed on or payable by the Company (or any predecessor thereof)
(i) for or attributable to a Pre-Closing Tax Period (determined as provided in
Section 7.1(d) for any Straddle Period), determined by assuming that the taxable
year of any pass-through entity closed as of the end of the Closing Date, and
(ii) attributable to the Blocker Restructuring Transactions, in each case,
together with any interest, penalty or additions to Tax accruing after the
Closing Date thereon (for the avoidance of doubt, without duplication for any
amounts paid with respect to the representations and warranties in this
Agreement, or any amounts recovered under any third-party insurance coverage).
The Parties agree to treat any indemnification payment made under this Agreement
as an adjustment to the Purchase Price for Tax purposes, unless otherwise
required by Law or a “determination” within the meaning of Section 1313(a) of
the Code.

 



18

 

 

(b)          Purchaser shall prepare and file as required by applicable Law with
the appropriate Taxing Authority (or cause to be prepared and filed) in a timely
manner all Tax Returns of the Company that are required to be filed after the
Closing Date with respect to a Pre-Closing Tax Period. All such Tax Returns
shall be prepared in a manner consistent with most recent past practice, except
as otherwise required by applicable Law. Purchaser shall submit such Tax Returns
to Seller for its approval (not to be unreasonably withheld, conditioned or
delayed; provided, however, that Seller shall not withhold approval with respect
to any item reported consistently with an applicable IRS Schedule K-1 received
by the Company) (together with schedules, statements and, to the extent
requested by such other party, supporting documentation) at least thirty (30)
days prior to the due date (including extensions) of such Tax Return, or in the
case of any consolidated, combined, unitary, affiliated or similar Tax Return,
shall submit a pro forma Tax Return of the Company (together with supporting
documentation and workpapers), and shall make any changes reasonably requested
by Seller; provided, however, that Seller shall not propose any change with
respect to any item reported consistently with an applicable IRS Schedule K-1
received by the Company. The preparation and filing of any Tax Return that does
not relate to a Pre-Closing Tax Period shall be exclusively within the control
of Purchaser. Without the prior written consent of Seller (not to be
unreasonably withheld, conditioned or delayed), Purchaser will not (and will not
cause the Company to) amend any Tax Return of the Company relating to a
Pre-Closing Tax Period except as otherwise required by applicable Law.

 

(c)          Purchaser shall promptly notify Seller in writing upon receipt by
the Company, Purchaser or any of their Affiliates of notice of any Tax audits,
examinations or assessments that could give rise to a liability for which Seller
is responsible under this Agreement, provided that Purchaser’s failure so to
notify Seller shall not limit Purchaser’s rights under this ARTICLE VII except
to the extent Seller is materially prejudiced by such failure. Purchaser shall
control such Tax audit, examination or proceeding (at Seller’s expense) and
shall promptly (i) notify Seller of significant developments with respect to
such Tax audit, examination or proceeding and keep Seller reasonably informed
and consult with Seller as to the resolution of any issue that would materially
affect Seller, (ii) give Seller a copy of any Tax adjustment proposed in writing
with respect to such Tax audit, examination or proceeding and copies of any
other written correspondence with the relevant Taxing Authority relating to such
Tax audit, examination or proceeding (or, in the case of an audit of a
consolidated, combined or unitary return, the portion of such materials relating
to the Company), (iii) not settle or compromise any issue that could give rise
to a liability for which Seller is responsible under this Agreement without the
consent of Seller, which consent shall not be unreasonably withheld, conditioned
or delayed and (iv) otherwise permit Seller to participate in all aspects of
such Tax audit, examination or proceeding that could give rise to a liability
for which Seller is responsible under this Agreement, at Seller’s expense.

 



19

 

 

(d)         Whenever it is necessary to determine the liability for Taxes that
are payable with respect to a Straddle Period, the Taxes, if any, attributable
to such Straddle Period shall be allocated between the portion of such Straddle
Period ending on the Closing Date and the portion of such Straddle Period
beginning after the Closing Date. Any such allocation of (i) Taxes, other than
those referred to in clause (ii) below, shall be made by means of a closing of
the books and records of the Company as of the end of the Closing Date,
provided, however, that depreciation and amortization deductions shall be
allocated between the period ending on the Closing Date and the period beginning
after the Closing Date in proportion to the number of days in each such period,
and (ii) property Taxes and ad valorem Taxes attributable to a Straddle Period
shall be allocated between such two periods in proportion to the number of days
in each such period. For the avoidance of doubt, for purposes of this Section
7.1(d), in the case of any income Tax attributable to the ownership of an entity
that is taxed as a partnership or of any other entity that is treated as a
“flow-through” entity for Tax purposes, the portion of such income Tax that
relates to the Pre-Closing Tax Period shall be deemed to be the amount that
would be payable if the relevant Tax period of such “flow-through” entity ended
on the Closing Date.

 

Section 7.2            Deductions. The Parties agree that any deduction in
respect of or attributable to items included in the Unpaid Transaction Expenses
Amount (as defined in the Purchase Agreement) (or items that would be included
in the Unpaid Transaction Expenses Amount but for the fact that they are paid
prior to Closing) shall accrue for U.S. federal income tax purposes in a
Pre-Closing Tax Period to the extent permitted by Law based upon a “more likely
than not” level of comfort, and, in such case, the Parties agree not to take a
contrary position on any U.S. federal income Tax Return.

 

Section 7.3            Sales and Transfer Taxes. All sales, use, value-added,
goods and services, transfer, real estate transfer, documentary, conveyance or
similar Taxes or expenses that may be imposed as a result of the sale by Seller
of the Purchased Interests to Purchaser, together with any and all penalties,
interest and additions to tax with respect thereto (“Transaction Transfer
Taxes”) shall be borne equally by Purchaser, on the one hand, and Seller, on the
other hand. The Parties will cooperate in timely making all filings, returns,
reports and forms as may be required to comply with the provisions of such Tax
Laws.

 



20

 

 

Section 7.4            Books and Records; Cooperation. Purchaser and Seller
shall (and shall cause their respective Affiliates to) (a) provide the other
party and its Affiliates with such assistance as may be reasonably requested in
connection with the preparation of any Tax Return or claim for refund, the
determination of a tax liability for Taxes or a right to refund of Taxes or the
conduct of any audit or other examination by any Taxing Authority or any
judicial or administrative proceeding relating to Taxes and (b) retain (and
provide the other party and its Affiliates with reasonable access to) all
records or information which may be relevant to such Tax Return, claim for
refund, Tax determination, audit, examination or proceeding. Such cooperation
and information shall include providing copies of all relevant Tax Returns,
together with accompanying schedules and related workpapers, documents relating
to rulings or other determinations made by Taxing Authorities and records
concerning the ownership and tax basis of property, which either party may
possess. Each party shall make its employees available on a mutually convenient
basis to provide explanation of any documents or information provided hereunder.
Except as otherwise provided in this Agreement, the party requesting assistance
hereunder shall reimburse the other for any reasonable out-of-pocket costs
incurred in providing any Tax Return, document or other written information, and
shall compensate the other for any reasonable costs (excluding wages and
salaries and related costs) of making employees available, upon receipt of
reasonable documentation of such costs. Any information obtained under this
Section 7.4 shall be kept confidential, except as may be otherwise necessary in
connection with the filing of Tax Returns or claims for refund or in conducting
any audit, examination or other proceeding. Purchaser and Seller agree that the
sharing of information and cooperation contemplated by this Section 7.4 shall be
done in a manner so as not to interfere unreasonably with the conduct of the
business of the parties.

 

Section 7.5            Refunds. All refunds of Taxes (including interest
actually received thereon from a relevant Taxing Authority) for a Pre-Closing
Tax Period with respect to Taxes paid by the Company at or prior to the Closing
or paid by Seller pursuant to Section 7.1 shall be for the account of Seller,
and Purchaser shall pay such amounts less Purchaser’s out-of-pocket expenses,
including professional fees, incurred in connection with obtaining such refund
and less any Taxes incurred by Purchaser, its Affiliates or the Company in
connection with the receipt of such refund or interest to Seller if such refunds
are received by Purchaser, its Affiliates or the Company; provided, however,
that Seller shall not be entitled to any Tax refunds that are (i) attributable
to a carryback of a loss, credit or other Tax attribute from a taxable period
(or portion thereof) beginning after the Closing Date or (ii) payable to another
Person pursuant to any Contract to which the Company is a party as of Closing.

 

Section 7.6            Termination of Tax Sharing Agreements. Any and all Tax
allocation or Tax sharing agreements between the Company, on the one hand, and
Seller or any of its Affiliates, on the other hand, shall be terminated as of
the Closing Date and, from and after the Closing Date, the Company shall not be
obligated to make any payment pursuant to any such agreement for any past or
future period.

  

21

 



 

ARTICLE VIII
TERMINATION

 

Section 8.1             Termination. Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing:

 

(a)            by written consent of each of Seller and Purchaser;

 

(b)           by Seller or Purchaser if any Closing Legal Impediment shall be in
effect and shall have become final and nonappealable; provided, that this right
of termination shall not be available to any Party whose failure to comply with
its obligations under this Agreement was a cause of, or resulted in, such
Closing Legal Impediment;

 

(c)            by Purchaser if Seller shall have breached or failed to perform
any of its representations, warranties, covenants or agreements set forth in
this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.1 or Section 6.2, respectively,
and (ii) cannot be cured or, if capable of being cured, shall not have been
cured by thirty (30) days following receipt of written notice from Purchaser
stating Purchaser’s intention to terminate this Agreement pursuant to this
Section 8.1(c) and the basis for such termination; provided, that Purchaser
shall not have the right to terminate this Agreement pursuant to this Section
8.1(c) if it is then in material breach of any representation, warranty,
covenant or other agreement hereunder;

 

(d)           by Seller if Purchaser shall have breached or failed to perform
any of its representations, warranties, covenants or agreements set forth in
this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.1 or Section 6.3, respectively,
and (ii) cannot be cured or, if capable of being cured, shall not have been
cured by thirty (30) days following receipt of written notice from the Company
stating its intention to terminate this Agreement pursuant to this Section
8.1(d) and the basis for such termination; provided, that Seller shall not have
the right to terminate this Agreement pursuant to this Section 8.1(d) if the
Company or BRS Newco is then in material breach of any representation, warranty,
covenant or other agreement hereunder; or

 

(e)            by Seller or Purchaser if the Purchase Agreement has been
terminated in accordance with its terms.

 

Section 8.2             Procedure upon Termination. In the event that this
Agreement is terminated pursuant to Section 8.1, written notice thereof shall
forthwith be given to the other Parties in accordance with Section 8.1 and
Section 11.4, and this Agreement shall terminate, and the transactions
contemplated hereby shall be abandoned, without further action by any Party.

 



22

 

 

Section 8.3            Effect of Termination. In the event of the termination of
this Agreement pursuant to Section 8.1, this Agreement shall forthwith become
void and have no further force or effect, without any Liability on the part of
any Party hereto or its Affiliates, officers, directors, members, or
shareholders, other than the Liability of a Party for Fraud or any Willful
Breach of this Agreement by such Party occurring prior to such termination.
Notwithstanding the foregoing, the provisions of Section 5.2, Section 5.4, this
ARTICLE VIII, ARTICLE X and ARTICLE XI shall survive any termination of this
Agreement and remain valid and binding obligations of the Parties.

 

ARTICLE IX
SURVIVAL; INDEMNIFICATION

 

Section 9.1             Survival. The representations, warranties, covenants and
agreements required to be performed at or prior to the Closing by the Parties
shall survive the execution and delivery hereof and the Closing hereunder until
the date that is 18 months following the Closing; provided, that each of the
Seller Fundamental Indemnity Representations and Purchaser Fundamental
Representations and those covenants and agreements to the extent that by their
terms apply or are to be performed in whole or in part after the Closing shall,
in each case, survive the execution and delivery hereof and the Closing
hereunder until sixty days after the expiration of the applicable statute of
limitations.

 

Section 9.2             Indemnification by Seller. From and after the Closing,
Seller shall indemnify, defend, save and hold Purchaser, its Affiliates (other
than the Group Companies), equityholders, Representatives, successors and
assigns (each, a “Purchaser Indemnitee” and collectively, the “Purchaser
Indemnitees”) harmless from and against any and all Losses incurred or suffered
by any Purchaser Indemnitee arising out of, based upon or resulting from any of
the following:

 

(a)            any breach of any Seller Fundamental Indemnity Representation;
and

 

(b)           any breach or any failure to perform by Seller of any of its
Pre-Closing Covenants.

 

Section 9.3             Indemnification by Purchaser. From and after the
Closing, Purchaser shall indemnify, defend, save and hold Seller and its
Affiliates, equityholders, Representatives, successors and assigns (each, a
“Seller Indemnitee” and collectively, the “Seller Indemnitees”) harmless from
and against any and all Losses incurred or suffered by the Seller Indemnitees
arising out of, based upon or resulting from any of the following:

 



23

 

 

(a)            any breach of any Purchaser Fundamental Representation; and

 

(b)            any breach or any failure to perform by Purchaser of any of its
Pre-Closing Covenants.

 

Section 9.4             Limitations on Indemnification.

 

(a)            When determining whether there has been any breach of any
representation or warranty made by Seller for purposes of this ARTICLE IX, each
representation and warranty contained in this Agreement shall be read without
regard and without giving effect to any materiality, “all material respects” or
“material adverse effect” or other similar qualification contained in such
representation or warranty.

 

(b)            For purposes of calculating Losses hereunder, each representation
and warranty made by Seller contained in this Agreement shall be read without
regard and without giving effect to any materiality, “all material respects” or
“material adverse effect” or other similar qualification contained in such
representation or warranty.

 

(c)            Seller shall not have any Liability pursuant to Section 9.2(b)
for any Losses unless and until the aggregate amount of all such Losses to which
Purchaser Indemnitees are entitled to indemnification from Seller under Section
9.2(b) exceeds $200,000 in the aggregate (the “Seller Basket”), in which event
Seller shall be liable for indemnification pursuant to Section 9.2(b) for all
such Losses in excess of the amount of the Seller Basket, up to but not
exceeding $200,000 in the aggregate (but net of any amounts previously paid with
respect to any other indemnification claims pursuant to Section 9.2(b)). With
respect to indemnification claims made under Section 9.2(a) or claims for Fraud
by Seller, the following order of recovery and limitations shall apply: (i)
first, from Seller, up to $8,700,000 in the aggregate (but net of any amounts
previously paid (x) by Seller with respect to any other indemnification claims
pursuant this Agreement and (y) with respect to any indemnification claims
pursuant to Sections 10.2 and 10.3 of the Purchase Agreement); (ii) second, from
the R&W Insurance Policy; and (iii) third, with respect to an Uncovered Breach
or Fraud, from Seller. The maximum Liability of Seller pursuant to Section
9.2(a) or for Seller’s Fraud shall be the Purchase Price.

 

(d)           Purchaser shall not have any Liability pursuant to Section 9.3(b)
for any Losses unless and until the aggregate amount of all such Losses to which
Seller Indemnitees are entitled to indemnification from Purchaser under Section
9.3(b) exceeds $200,000 (the “Purchaser Basket”), in which event Purchaser shall
be liable for indemnification pursuant to Section 9.3(b) for all such Losses in
excess of the amount of the Purchaser Basket, up to but not exceeding $200,000
in the aggregate. The maximum Liability of Purchaser pursuant to Section 9.3(a)
or for Purchaser’s Fraud shall be the Purchase Price.

 



24

 

 

(e)           Notwithstanding anything herein to the contrary, in the event any
Party or any other Indemnified Party is entitled to a payment or other benefit
under more than one provision of this Agreement arising out of or resulting from
the same set of facts or circumstances for which such Person has received
payment or another benefit under one of those provisions, in no event shall such
Person be entitled to receive a subsequent payment or benefit under any other
provision of this Agreement. In furtherance of the foregoing, any liability for
indemnification hereunder shall be without duplication by reason of the state of
facts giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement.

 

(f)           The amount of any Losses subject to indemnification under this
ARTICLE IX shall be calculated net of any insurance proceeds and any indemnity,
contribution or other similar payment from a third party actually received by
the Indemnified Party. In the event that any insurance proceeds or third party
payments are received by the Indemnified Party with respect to a Loss for which
any Indemnified Party has been indemnified pursuant to this ARTICLE IX, then a
refund equal to the amount of such insurance proceeds (net of any costs of
recovery and any increase in premiums) or third party payment shall be made to
the Indemnifying Party that made such payments to the relevant Indemnified
Party. The Indemnified Party shall use its good faith efforts to obtain
recoveries from insurers and other third parties in respect of this ARTICLE IX;
provided that obligations to pursue claims against the R&W Insurance Policy
shall be as set forth in Section 5.7. The amount of any Losses subject to
indemnification under this ARTICLE IX shall be reduced by any reduction in any
Taxes actually realized as a result of such Loss equal to the positive
difference, if any, between (1) the Indemnified Party’s cash liability for Taxes
in the year the Loss is incurred not taking into account such Loss or the
corresponding indemnity payment under this Agreement or payment under the R&W
Insurance Policy of such Loss, and (2) the Indemnified Party’s cash liability
for Taxes in such year taking into account the Loss and taking into account any
Tax cost (including taxable income) realized by the Indemnified Party as a
result of the corresponding indemnity payment under this Agreement or payment
under the R&W Insurance Policy on account of such Loss, with the Loss treated as
the last item of expense or deduction realized for such year.

 

(g)           Each Indemnified Party shall have a duty to use commercially
reasonable efforts to mitigate any Losses arising out of or relating to this
Agreement or the transactions contemplated hereby upon becoming aware of any
event that would reasonably be expected to, or does, give rise thereto;
provided, that no Indemnified Party shall be required to take any action that
would interfere in more than a de minimis amount with the operation of its
business, or the operation of the business of the Group Companies.

 

(h)           If the Indemnified Party receives any payment from an Indemnifying
Party in respect of any Losses pursuant to ARTICLE IX and the Indemnified Party
could have recovered all or a part of such Losses from a third party (a
“Potential Contributor”) based on the underlying claim asserted against the
Indemnifying Party, the Indemnified Party shall assign such of its rights to
proceed against the Potential Contributor as are necessary to permit the
Indemnifying Party to recover from the Potential Contributor the amount of such
payment.

 



25

 

 

Section 9.5            Terms and Conditions Relating to Indemnification.

 

(a)           If an Indemnified Party desires to seek indemnification under this
ARTICLE IX against the Person(s) required to provide indemnification under this
ARTICLE IX (collectively, the “Indemnifying Party”), the Indemnified Party shall
assert a claim for indemnification by providing a written notice (the “Notice of
Claim”) to the Indemnifying Party or Parties stating, in reasonable detail, the
nature and basis of such claim and all supporting documentation. The Notice of
Claim shall be provided to the Indemnifying Party as soon as practicable (and in
any event not later than thirty (30) days) after the Indemnified Party becomes
aware of an indemnifiable claim. Notwithstanding the foregoing, any failure to
provide the Indemnifying Party with a Notice of Claim, or any failure to provide
a Notice of Claim in a timely manner shall not relieve any Indemnifying Party
from any Liability that it may have to the Indemnified Party under this ARTICLE
IX, except to the extent that the ability of such Indemnifying Party to defend
such claim is actually and materially prejudiced by the Indemnified Party’s
failure to give such Notice of Claim. If the Notice of Claim relates to a Third
Party Claim, the procedures set forth in Section 9.5(b) shall be applicable. If
the Notice of Claim does not relate to a Third Party Claim, the Indemnifying
Party shall have thirty (30) days from the date of receipt of such Notice of
Claim to object to any of the subject matter and any of the amounts of the
Losses set forth in the Notice of Claim, as the case may be, by delivering
written notice of objection thereof to the Indemnified Party. If the
Indemnifying Party fails to send a notice of objection to the Notice of Claim
within such thirty (30) day period, the Indemnifying Party shall be deemed to
have agreed to the Notice of Claim and, subject to the limitations and
procedures set forth in this ARTICLE IX, shall be obligated to pay to the
Indemnified Party the portion of the amount specified in the Notice of Claim to
which the Indemnifying Party has not objected. If the Indemnifying Party sends a
timely notice of objection and the Indemnifying Party and the Indemnified Party
do not settle such dispute within thirty (30) days after the Indemnified Party’s
receipt of such notice of objection, the Indemnifying Party and the Indemnified
Party shall be entitled to seek enforcement of their respective rights under
this ARTICLE IX.

 



26

 

 

(b)           Promptly (and in any event within thirty (30) days) after receipt
by an Indemnified Party of notice of the assertion of any claim or the
commencement of any Action by a third party (a “Third Party Claim”) in respect
of which the Indemnified Party shall seek indemnification hereunder, the
Indemnified Party shall so notify in writing the Indemnifying Party and provide
the Indemnifying Party with all materials delivered to it by such third party;
provided, that any failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party from any Liability that it may have to the Indemnified
Party under this ARTICLE IX, except to the extent that the ability of the
Indemnifying Party to defend the Third Party Claim is actually and materially
prejudiced by the Indemnified Party’s failure to give such notice. In no event
shall the Indemnified Party admit any Liability with respect to such Third Party
Claim or settle, compromise, pay or discharge such Third Party Claim without the
prior written consent of the Indemnifying Party. With respect to any such Third
Party Claim, the Indemnifying Party shall have the right in the name of and on
behalf of the Indemnified Party to (at the expense of the Indemnifying Party)
take such action as it deems necessary to avoid, dispute, defend, investigate,
appeal or make counter-claims pertaining to any such Third Party Claim (at the
expense of the Indemnifying Party) through counsel chosen by the Indemnifying
Party by notifying the Indemnified Party within thirty (30) days after the
receipt by the Indemnifying Party of such notice from the Indemnified Party;
provided, that any such counsel shall be reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party assumes such defense, the
Indemnified Party shall have the right (but not the duty) to participate (but
not control), at its own expense, in the defense thereof and to employ counsel,
at its own expense, separate from the counsel employed by the Indemnifying
Party; provided, that the Indemnified Party (at the expense of the Indemnifying
Party) shall have the right to employ counsel to represent it at the expense of
the Indemnifying Party if the Indemnified Party has been advised by counsel that
there are one or more legal defenses available to the Indemnified Party that are
different from or additional to those available to any Indemnifying Party or if
there is otherwise a conflict between the interests of the Indemnified Party and
any Indemnifying Party, in which event the reasonable fees and expenses of such
separate counsel shall be paid by the Indemnifying Party; provided, that the
Indemnifying Party shall not be obligated to pay the reasonable fees and
expenses of more than one separate counsel for all Indemnified Parties, taken
together. Each Party agrees to render to the other parties such assistance as
may reasonably be requested in connection with, and shall cooperate fully in all
aspects of any investigation, defense, pre-trial activities, trial, compromise,
settlement or discharge of any such Third Party Claim, which assistance shall
include, to the extent reasonably requested by a party, the retention, and the
provision to such party, of records and information reasonably relevant to such
Third Party Claim, and making employees of the other party available on a
mutually convenient basis to provide additional information and explanation of
any materials provided hereunder. If the Indemnifying Party assumes the defense
of a Third Party Claim, the Indemnifying Party may not settle, compromise, or
offer to settle or compromise, or otherwise dispose of any Third Party Claim
without the prior written consent of the Indemnified Party, unless such
settlement includes only the payment of monetary damages (which are fully paid
by the Indemnifying Party), does not impose any injunctive or equitable relief
upon the Indemnified Party, does not require any admission or acknowledgment of
liability or fault of the Indemnified Party and contains an unconditional
release of the Indemnified Party in respect of such Third Party Claim.
Notwithstanding the foregoing, the insurer under the R&W Insurance Policy shall
have the right to assume control of a Third Party Claim as set forth in the R&W
Insurance Policy and any recovery with respect to such Third Party Claim shall
also be applied to mitigate any claim for indemnification against the
Indemnifying Party.

 



27

 

 

(c)           After written notice by the Indemnifying Party to the Indemnified
Party of the election by the Indemnifying Party to assume control of the defense
of any such Third Party Claim, the Indemnifying Party shall not be liable to
such Indemnified Party hereunder for any costs or fees subsequently incurred by
such Indemnified Party in connection with the defense thereof, except if the
Indemnified Party has the right to employ counsel to represent it at the expense
of the Indemnifying Party as set forth in Section 9.5(b), and except if the
Indemnifying Party does not comply with its obligations pursuant to the
penultimate sentence of this Section 9.5(c) (in which case the Indemnifying
Party shall be liable for such costs and fees). If the Indemnifying Party does
not assume control of the defense of such Third Party Claim within thirty
(30) days after the receipt by the Indemnifying Party of the notice required
pursuant to Section 9.5(b) as provided above, the Indemnified Party shall have
the right to defend such Third Party Claim in such manner as it may deem
appropriate at the reasonable cost and expense of the Indemnifying Party if such
Third Party Claim is actually an indemnifiable claim hereunder. The party
controlling the defense of any Third Party Claim shall in any event defend any
such matters vigorously and in good faith.

 

(d)           To the extent of any inconsistency between the provisions of
ARTICLE IX and ARTICLE VII, the provisions of ARTICLE VII shall control with
respect to Tax matters.

 

Section 9.6             Payment. Upon a determination of liability under this
ARTICLE IX, to the extent, if any, that the Indemnifying Party is liable for an
amount, the Indemnifying Party shall pay or cause to be paid to the Indemnified
Party the amount so determined within five Business Days after the date of such
determination. If there should be a dispute as to the amount or manner of
determination of any indemnity obligation owed under this Agreement the
Indemnifying Party shall nevertheless pay when due such portion, if any, of the
obligation that is not subject to dispute.

 

Section 9.7             Knowledge. The Purchaser Indemnitees shall not be
entitled to indemnification under this ARTICLE IX with respect to any Loss
arising out of or resulting from any Breach (as defined in the R&W Insurance
Policy) of which any of the Deal Team Members (as defined in the R&W Insurance
Policy) had Actual Knowledge (as defined in the R&W Insurance Policy) as of the
date hereof or as of the Closing Date.

 

Section 9.8             Exclusive Remedy. From and after the Closing, the
Parties’ sole and exclusive remedy with respect to the subject matter of this
Agreement and the transactions contemplated hereby (other than (i) claims for
Fraud against the Party committing Fraud, (ii) claims for breaches of Seller’s
or Purchaser’s post-closing covenants and (iii) equitable remedies in accordance
with Section 11.12 relating (directly or indirectly) to the subject matter of
this Agreement or the transactions contemplated hereby) shall be pursuant to the
indemnification provisions of this ARTICLE IX (subject to the terms, conditions,
limitations and restrictions herein), and each Party hereby waives, to the
fullest extent permitted under applicable Law, any and all rights, claims and
causes of action, whether in contract, tort, strict liability, equitable remedy,
based on a statute (including Environmental Laws (as defined in the Purchase
Agreement)) or otherwise, that it may have against any other Party or, without
limiting the generality of Section 11.14, their respective Related Parties with
respect to such matters or otherwise.

 

Section 9.9            Characterization of Indemnification Payments. The Parties
agree to treat any payment under this ARTICLE IX as an adjustment to the
Purchase Price for tax purposes except as otherwise required by applicable Law.

 

Section 9.10          Amount of Losses. The determination of the dollar amount
of any Losses subject to indemnification under this ARTICLE IX shall be based
solely on the actual dollar value thereof, on a dollar-for-dollar basis.

 



28

 

 

ARTICLE X
CERTAIN DEFINITIONS

 

Section 10.1           Certain Definitions. The following terms, as used in this
Agreement, have the following meanings:

 

“Action” means any action, claim, complaint, charge, demand, hearing, inquiry,
review, suit, arbitration, investigation, audit or proceeding, in each case, by
or before any Governmental Authority.

 

“Adjustment Escrow Account” has the meaning set forth in the Purchase Agreement.

 

“Adjustment Escrow Subaccount” means a subaccount of the Adjustment Escrow
Account.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlled by” and “under
common control with” have meanings correlative thereto. For purposes of the
foregoing, (a) for all periods prior to the Closing, neither Purchaser or
Purchaser Guarantor, on the one hand, nor Seller or the Company, on the other
hand, will be treated as an Affiliate of the other, and (b) for all periods
after the Closing, neither Seller, on the one hand, nor the Company, on the
other hand, will be treated as an Affiliate of the other.

 

“Blocker Catch-Up Percentage” means the quotient of (i) the Blocker Percentage
divided by (ii) (A) 49.9% minus (B) the Blocker Percentage.

 

“Blocker Closing Adjustment” means the product of (x) the Blocker Catch-Up
Percentage and (y) the Closing Adjustment (as defined in the Purchase
Agreement).

 



29

 

 

“Blocker Closing Payment” means the product of (x) the Blocker Catch-Up
Percentage and (y) the Closing Payment (as defined in the Purchase Agreement).

 

“Blocker Distribution Percentage” means the Blocker Percentage divided by
0.698777.

 

“Blocker Percentage” has the meaning set forth in the Purchase Agreement,
reflecting any adjustment to such percentage made pursuant to Section 6.10 of
the Purchase Agreement.

 

“Business Day(s)” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York are required to or may be closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any contract, agreement, license, lease, guaranty, indenture,
sales or purchase order or other legally binding commitment or arrangement,
whether written (including in electronic form) or oral.

 

“Encumbrances” means options, pledges, security interests, liens, mortgages,
deeds of trust, deeds to secure debt, options to purchase, or similar rights or
options, easements, servitudes, charges, claims or other third-party rights
(including rights of first refusal or first offer), restrictions, right of ways,
easements, or title defects or encumbrances of any kind in respect of such
asset, including any restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

 

“Enterprise Value” means $2,325,000,000.

 

“Equity Interests” means any capital stock, partnership, membership or other
equity interest, participation or securities (whether voting or non-voting,
whether preferred, common or otherwise, and including stock appreciation,
contingent interest or similar rights) of a Person.

 

“Equityholders” has the meaning set forth in the Purchase Agreement.

 

“Escrow Agent” has the meaning set forth in the Purchase Agreement.

 

“Escrow Agreement” has the meaning set forth in the Purchase Agreement.

 

“Final Statement” has the meaning set forth in the Purchase Agreement.

 

“Fraud” means actual and intentional fraud by a Party with respect to the making
of the representations and warranties in ARTICLE III or ARTICLE IV, provided
that at the time such representation or warranty was made (a) such
representation or warranty was materially inaccurate, (b) such Party had actual
knowledge (and not imputed or constructive knowledge), without any duty of
inquiry or investigation, of the material inaccuracy of such representation or
warranty, (c) such Party had the specific intent to deceive another Party as an
inducement to enter into this Agreement and (d) the other Party acted in
reliance on such materially inaccurate representation or warranty and suffered
or incurred financial injury or other damages as a result of such reliance. For
the avoidance of doubt, “Fraud” shall not include any claim for equitable fraud,
promissory fraud, unfair dealings fraud, or any torts (including a claim for
fraud) based on negligence or recklessness.

 



30

 

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means (a) any national, federal, state, county,
municipal or foreign or supranational government, or other political subdivision
thereof, (b) any entity exercising executive, legislative, judicial, regulatory,
tribunal, taxing or administrative functions of or pertaining to government,
(c) any stock exchange or similar self-regulatory organization and (d) any
arbitrator or arbitral body or panel, department, ministry, instrumentality,
agency, court, commission or body of competent jurisdiction.

 

“Group Companies” has the meaning set forth in the Purchase Agreement.

 

“Indemnified Party” means a Person entitled to indemnification under ARTICLE IX.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment” means any judgment, award, order, writ, injunction, treaty, legally
binding agreement, stipulation or decree of or with a Governmental Authority.

 

“Law” means any statute, law, ordinance, rule, regulation, code, Judgment and
any other binding requirement or determination promulgated by any Governmental
Authority.

 

“Liability” means any and all debts, claims, liabilities, obligations,
commitments, damages, fines, penalties, costs or expenses.

 

“Losses” means any losses, damages, deficiencies, liabilities, assessments,
fines, penalties, Judgments, costs, disbursements, fees, expenses or settlements
of any kind or nature, including reasonable legal, accounting and other
professional fees and expenses.

 

“Monetizing Sponsors” has the meaning set forth in the Purchase Agreement.

 

“Note Interests” has the meaning set forth in the Purchase Agreement.

 



31

 

 

“Organizational Documents” means, with respect to any Person, the articles of
association, certificate of incorporation, bylaws, limited liability company
agreement or similar organizational documents of such Person.

 

“Permit” means any approval, permit, license, certificate, franchise,
permission, clearance, registration, qualification or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Law.

 

“Permitted Encumbrances” means (a) (i) Encumbrances for Taxes, assessments or
governmental charges or levies on property not yet delinquent or the validity of
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP and
(ii) mechanics’, carriers’, workmen’s, repairmen’s and other like Encumbrances
arising or incurred in the ordinary course of business for amounts that are not
yet delinquent or are being contested in good faith by appropriate proceedings;
(b) restrictions contained in leases, subleases and similar Contracts;
(c) Encumbrances consisting of zoning or planning restrictions, building codes,
Permits and other governmental or non-governmental restrictions or limitations
on the use of real property or irregularities in title thereto, to the extent
such restrictions do not and would not reasonably be expected to, individually
or in the aggregate, materially impair the use of such real property in the
operation of the business of the Company as currently conducted; (d) easements,
covenants, rights of way, conditions and other similar restrictions of record
affecting title to any real property leased or subleased to the Company to the
extent such restrictions do not and would not reasonably be expected to,
individually or in the aggregate, materially impair the use of the related real
property in the operation of the business of the Company as currently conducted
and (e) with respect to any real property leased or subleased to the Company,
(i) the interests and rights of the respective lessors with respect thereto,
including any statutory landlord liens and any Encumbrance thereon, and (ii) any
Encumbrance permitted under the applicable lease agreement and any ancillary
documents thereto, to the extent such restrictions do not and would not
reasonably be expected to, individually or in the aggregate, materially impair
the use of the related real property leased or subleased to the Company in the
operation of the business of the Company as currently conducted.

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Authority or other entity of any kind or
nature.

 

“Pre-Closing Covenants” means a Party’s covenants or agreements required to be
performed at or prior to Closing.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and the portion of any Straddle Period ending on the Closing Date.

 



32

 

 

“R&W Insurance Policy” has the meaning set forth in the Purchase Agreement.

 

“Related Agreements” means the Escrow Agreement and the agreements entered into
in connection with the Blocker Restructuring Transactions.

 

“Related Party” means any former, current or future direct or indirect general
or limited partner, equityholder, stockholder, controlling or controlled
Persons, manager, director, officer, employee, Affiliate, Subsidiary, attorney
or other Representatives of any Party, any other representatives of any of the
foregoing, and their respective heirs, executors, administrators, successors,
assignees and agents.

 

“Representatives” means a Party’s officers, directors, employees, partners,
members, equityholders, controlling or controlled Persons, managers,
accountants, counsel, consultants, advisors, investment bankers and agents.

 

“Seller Fundamental Indemnity Representations” means the Seller Fundamental
Representations and the representations and warranties set forth in Section 3.8
and Section 3.9.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” means, with respect to any Person: (a) any other Person of which
such Person beneficially owns, either directly or indirectly, 50% or more of
(i) the total combined voting power of all classes of voting securities of such
other Person, (ii) the total combined Equity Interests of such other Person, or
(iii) the capital or profit interests of such other Person; or (b) any other
Person of which such Person has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body of such other Person.

 

“Tax” or “Taxes” means any income, alternative or add-on minimum, gross income
or receipts, sales, use, value-added, consumption, transfer, gains, ad valorem,
franchise, profits, license, withholding, payroll, direct placement, employment,
excise, severance, stamp, procurement, occupation, premium, property,
environmental or windfall profit tax, custom, duty, tariff or other tax of any
kind whatsoever, together with any interest, additions or penalties with respect
thereto.

 

“Tax Proceeding” means an audit, examination, contest, litigation or other
proceeding by or against any Taxing Authority.

 

“Tax Return” means any return, declaration, election, report, claim for refund,
information return, estimate, form or similar statement filed or required to be
filed with respect to any Taxes, including any schedule or attachment thereto,
and including any amendment thereof.

 



33

 

 

 

“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any federal, state or local jurisdiction or any
foreign jurisdiction, having or purporting to exercise jurisdiction with respect
to any Tax.

 

“Treasury Regulations” means final and temporary income tax regulations
promulgated by the U.S. Department of Treasury.

 

“Uncovered Breach” has the meaning set forth in the Purchase Agreement.

 

“Willful Breach” means a breach or failure to perform, in each case, that is the
consequence of an act or omission by a Party where such Party knew, or
reasonably would have been expected to know, that such act or omission would, or
would reasonably be expected to, cause or result in a material breach of this
Agreement, including any failure by a party to consummate the Closing after the
applicable conditions set forth in ARTICLE VI have been satisfied or waived
(other than the conditions that by their nature are to be satisfied by actions
to be taken at the Closing).

 

Section 10.2       Cross References. Each of the following terms is defined in
the Section set forth opposite such term:

 

Adjustment Escrow Subaccount Amount Section 1.3(a) Agreement Introductory
Paragraph Blocker Held Units Section 3.2(c) Blocker Restructuring Transactions
Recitals BRS Corp. Recitals BRS Corp. Shares Recitals BRS LLC Recitals BRS LLC
Units Recitals BRS Newco Recitals Closing Section 2.1 Closing Date Section 2.1
Closing Legal Impediment Section 6.1(a) Company Recitals Confidential
Information Section 5.2(a) Disclosing Party Section 5.2(a) Effective Date
Introductory Paragraph Equityholder Purchase Price Adjustment Payment Section
1.4(a) Guaranteed Obligations Section 11.15(a) Indemnifying Party Section 9.5(a)
New Note Exhibit A Newly Issued BRS LLC Preferred Units Exhibit A Newly Issued
BRS Newco Preferred Units Exhibit A Newly Issued Preferred Units Exhibit A
Notice of Claim Section 9.5(a)

 



34

 

 

Parties Introductory Paragraph Party Introductory Paragraph Potential
Contributor Section 9.4(h) Purchase Agreement Recitals Purchase Closing Recitals
Purchase Price Section 1.2 Purchase Price Adjustment Section 1.4(a) Purchased
Interests Recitals Purchaser Introductory Paragraph Purchaser Basket Section
9.4(d) Purchaser Fundamental Representations Section 6.3(a) Purchaser Guarantor
Introductory Paragraph Purchaser Indemnitee Section 9.2 Purchaser Purchase Price
Adjustment Payment Section 1.4(a) Receiving Party Section 5.2(a) Securities Act
Section 4.9(a) Seller Introductory Paragraph Seller Basket Section 9.4(c) Seller
Fundamental Representations Section 6.2(a) Seller Indemnitee Section 9.3 Third
Party Claim Section 9.5(b) TPG Furnace Recitals TPG New Blocker Exhibit A
Transaction Transfer Taxes Section 7.3 Transferred BRS Corp. Shares Exhibit A
Transferred BRS LLC Common Units Exhibit A Transferred Portion of the Note
Exhibit A

 

ARTICLE XI
GENERAL PROVISIONS

 

Section 11.1      Assignment. Neither this Agreement nor any of the rights or
obligations of the Parties may be assigned by a Party without the prior written
consent of the other Parties; provided, that, (a) Purchaser may assign its
rights under this Agreement, in whole or in part, to one or more of its
Affiliates and (b) Purchaser may collaterally assign its rights hereunder to its
lenders, in each case, without the prior written consent of the other Parties;
provided, further, that such assignment shall not release Purchaser from its
obligations hereunder. This Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the Parties and their respective successors
and permitted assigns. Any attempted assignment in violation of this Section
11.1 shall be void.

 

Section 11.2     No Third-Party Beneficiaries. Except for the Persons covered by
Section 11.14, this Agreement is for the sole benefit of the Parties and their
respective successors and permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any other Person any benefit or
create any right or cause of action for any other Persons.

 



35

 

 

Section 11.3      Entire Agreement; Amendments. This Agreement, including any
Exhibits, and the Related Agreements contain the complete and entire
understanding of the parties with respect to their subject matter. This
Agreement and the Related Agreements supersede all prior written or oral
statements, representations, warranties, promises, assurances, agreements and
understandings between the Parties relating to or in connection with the subject
matter of this Agreement and the Related Agreements. All Exhibits attached
hereto or referred to herein are hereby incorporated in and made part of this
Agreement as if set forth in full herein. This Agreement may not be amended,
modified or superseded except in writing signed by each Party.

 

Section 11.4      Notices. All notices, requests, demands, waivers and other
communications (including, for the avoidance of doubt, any notice or document
sent by any Party pursuant to ARTICLE I) under this Agreement shall be in
writing and shall be deemed to have been duly given (i) on the date of service
if served personally on the Party to whom notice is to be given; (ii) on the day
of transmission if sent by e-mail to the e-mail address given below (provided no
delivery failure message is received by the sender); (iii) on the Business Day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the United States Postal Service; or (iv) on the
fifth (5th) day after mailing, if mailed to the Party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid and
properly addressed, to the Party as follows:

 

(a)       If to Purchaser or Purchaser Guarantor:

 







U. S. Steel Holdco LLC

c/o United States Steel Corporation

600 Grant St., 61st Floor

Pittsburgh, PA 15219

Attn: Richard Fruehauf

E-mail: RLFruehauf@uss.com

 

with a copy (which shall not constitute notice) to:

 



U. S. Steel Holdco LLC

c/o United States Steel Corporation

600 Grant St.,15th Floor

Pittsburgh, PA 15219

Attn: Mark Furry, Associate General Counsel – Corporate

E-mail: MWFurry@uss.com

 





36

 

 





and



Milbank LLP

55 Hudson Yards

New York, NY 10001

Attn: Robert Kennedy

E-mail: RKennedy@milbank.com

 

(b)       If to Seller:   TPG Growth II BDH, L.P. 301 Commerce Street Suite 3300
Fort Worth, TX 76102 Attention: Office of General Counsel
c/o David Mosse and Brandon Vongsawad E-mail: officeofgeneralcounsel@tpg.com Cc:
dmosse@tpg.com and bvongsawad@tpg.com

 

Debevoise & Plimpton LLP 919 Third Avenue New York, NY 10022 Attn: Kevin M.
Schmidt and Christopher Anthony E-mail: kmschmidt@debevoise.com and
canthony@debevoise.com

 



or such other addresses or numbers and/or addressee as are furnished in writing
by the applicable Party.

 

Section 11.5      Expenses. Subject to Section 7.3 and the provisions hereof
related to the Unpaid Transaction Expenses Amount, all costs and expenses
incurred by a Party or any of its Affiliates in connection with this Agreement
and the transactions contemplated by this Agreement will be paid by such Party
or such Affiliate, whether or not the transactions contemplated by this
Agreement are consummated.

 

Section 11.6      Interpretation. The words “hereof,” “herein” and “herewith”
and words of similar import will, unless otherwise stated, be construed to refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Exhibits and Schedule references are to the
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes,” “including” or similar
expressions are used in this Agreement, they will be understood to be followed
by the words “without limitation.” The words describing the singular number will
include the plural and vice versa, and words denoting any gender will include
all genders and words denoting natural persons will include corporations,
limited liability companies and partnerships and vice versa. The descriptive
headings of the several Articles and Sections of this Agreement, the Exhibits
and Table of Contents to this Agreement are inserted for convenience only, do
not constitute part of this Agreement and shall not affect in any way the
meaning or interpretation of this Agreement. Except as specifically stated
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented.
The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event of an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement. All
references to “$” or “dollars” are to U.S. dollars, and all amounts to be
calculated or paid under this Agreement will be in U.S. dollars.

 



37

 

 

Section 11.7      Counterparts. This Agreement may be executed in multiple
original, PDF or facsimile counterparts, each of which shall be deemed an
original, and all of which taken together shall be considered one and the same
agreement. In the event that any signature to this Agreement or any agreement or
certificate delivered pursuant hereto, or any amendment thereof, is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 11.8      Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability will not affect the validity,
force or effect of any other provision of this Agreement. Upon such
determination, the Parties will negotiate in good faith to modify this Agreement
so to as effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

Section 11.9      Governing Law; Consent to Exclusive Jurisdiction.

 

(a)       The interpretation and construction of this Agreement, and all matters
relating to this Agreement, will be governed by the laws of the State of
Delaware applicable to contracts made and to be performed entirely within the
State of Delaware without giving effect to any conflict of law provisions
thereof.

 



38

 

 

(b)       Each Party agrees that any legal action or proceeding with respect to
this Agreement shall be brought in the Court of Chancery in the City of
Wilmington, New Castle County, Delaware except where such court lacks subject
matter jurisdiction. In such event, the action or proceeding shall be brought in
the federal district court sitting in the City of Wilmington, Delaware. Each
Party irrevocably submits itself in respect of its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts in any
legal action or proceeding arising out of this Agreement. Each Party irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement brought in the courts referred to in this Section 11.9(b).
Each Party consents to process being served in any such action or proceeding by
the mailing of a copy thereof to the address (set forth in Section 11.4) below
its name and agrees that such service upon receipt will constitute good and
sufficient service of process or notice thereof. Nothing in this paragraph will
affect or eliminate any right to serve process in any other manner permitted by
law. To the extent that any Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each such Party hereby
irrevocably (i) waives such immunity in respect of its obligations with respect
to this Agreement and (ii) submits to the personal jurisdiction of the courts
referenced in this Section 11.9(b).

 

Section 11.10    WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
COUNTERCLAIM OR CROSS-COMPLAINT IN ANY ACTION OR OTHER PROCEEDING BROUGHT BY ANY
PARTY TO THIS AGREEMENT AGAINST ANY OTHER PARTY OR PARTIES TO THIS AGREEMENT
WITH RESPECT TO ANY MATTER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH OR
RELATED TO THIS AGREEMENT OR THE RELATED AGREEMENTS OR ANY PORTION OF THIS
AGREEMENT OR THE RELATED AGREEMENTS, WHETHER BASED UPON CONTRACTUAL, STATUTORY,
TORTIOUS OR OTHER THEORIES OF LIABILITY. EACH PARTY REPRESENTS THAT IT HAS
CONSULTED WITH COUNSEL REGARDING THE MEANING AND EFFECT OF THE FOREGOING WAIVER
OF ITS RIGHT TO A JURY TRIAL.

 

Section 11.11    Recovery of Fees by Prevailing Party. In any action at law or
in equity to enforce any of the provisions or rights under this Agreement, the
Party which does not prevail in such litigation, as determined by the court in a
final Judgment, shall pay to the prevailing Party all costs, expenses and
attorneys’ fees incurred by the prevailing Party, including such costs, expenses
and fees of any appeals. If the prevailing Party shall recover Judgment in any
Action, its costs, expenses and attorneys’ fees shall be included as part of
such Judgment.

 



39

 

 

Section 11.12    Specific Performance. Except as otherwise expressly provided
herein, any and all remedies provided herein will be deemed cumulative with and
not exclusive of any other remedy conferred hereby or conferred by Law or equity
upon such Party, and the exercise by a Party of any one remedy will not preclude
the exercise of any other remedy. The Parties agree that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the Parties do not perform their respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that, prior to the valid termination of this Agreement pursuant to ARTICLE VIII,
the Parties shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement, this being
in addition to any other remedy to which they are entitled at Law or in equity.
Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement, and hereby waives (a) any
defenses in any action for an injunction, specific performance or other
equitable relief, including the defense that the other Parties have an adequate
remedy at Law or an award of specific performance is not an appropriate remedy
for any reason at Law or equity, and (b) any requirement under Law to post a
bond, undertaking or other security as a prerequisite to obtaining equitable
relief.

 

Section 11.13    Certain Acknowledgments of Purchaser and Purchaser Guarantor.
Each of Purchaser and Purchaser Guarantor hereby acknowledges and agrees that:

 

(a)       NONE OF SELLER, THE COMPANY OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY TO PURCHASER OR ANY OTHER PERSON, EXPRESS OR IMPLIED,
WITH RESPECT TO THE BUSINESS OF THE COMPANY, THE COMPANY, THE PURCHASED
INTERESTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACCURACY OR COMPLETENESS
OF ANY INFORMATION WITH RESPECT THERETO, INCLUDING ANY REPRESENTATION OR
WARRANTY AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR FUTURE
RESULTS, OTHER THAN AS EXPRESSLY PROVIDED IN ARTICLE III OF THIS AGREEMENT, AND
SELLER AND THE COMPANY HEREBY DISCLAIM ANY OTHER REPRESENTATIONS AND WARRANTIES,
WHETHER MADE BY SELLER, THE COMPANY, OR ANY OF THEIR RESPECTIVE AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES OR
REPRESENTATIVES OR ANY OTHER PERSON. OTHER THAN THE REPRESENTATIONS AND
WARRANTIES IN ARTICLE III, THE PURCHASED INTERESTS (INCLUDING THE ASSETS AND
PROPERTIES OF THE COMPANY) ARE BEING TRANSFERRED ON A “WHERE IS” AND, AS TO
CONDITION, “AS IS” BASIS, WITHOUT ANY OTHER REPRESENTATION OR WARRANTY
(INCLUDING ANY IMPLIED OR EXPRESSED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR FUTURE RESULTS).

 



40

 

 

(b)       None of Seller, the Company or any other Person makes any
representation or warranty to Purchaser or Purchaser Guarantor regarding the
probable success or profitability of the Company, and any projections,
forecasts, estimates, budgets or other forward-looking statements or information
provided in connection with the negotiation and execution of this Agreement and
the consummation of the transactions contemplated hereby are estimates and
projections of future performance that were made by the Company, and there is no
assurance that any such results will be achieved.

 

(c)       It has not relied on any promise, representation or warranty that is
not set forth in ARTICLE III of this Agreement and that none of Seller, the
Company or any other Person makes any representation or warranty with respect to
any management presentation or any financial projection or forecast relating to
the Company. Each of Purchaser and Purchaser Guarantor acknowledges that it has
conducted, to its satisfaction, an independent investigation and verification of
the financial condition, results of operations, assets, liabilities, properties
and projected operations of the Company and, in making its determination to
proceed with the transactions contemplated by this Agreement, each of Purchaser
and Purchaser Guarantor has relied on the results of its own independent
investigation and verification, in addition to the representations and
warranties of Seller and the Company expressly and specifically set forth in
ARTICLE III of this Agreement. None of Seller, the Company or any other Person
will have or be subject to any liability to Purchaser, Purchaser Guarantor or
any other Person resulting from the distribution to Purchaser, Purchaser
Guarantor or their Representatives or Purchaser’s or Purchaser Guarantor’s use
of, any such information, including any confidential memoranda distributed on
behalf of Seller or the Company or other publications or data room information
provided or otherwise made available to Purchaser, Purchaser Guarantor or their
Representatives, or any other document or information in any form provided or
otherwise made available to Purchaser, Purchaser Guarantor or their
Representatives in connection with this Agreement or related to the Company.

 

Section 11.14    Non-Recourse.

 

(a)       This Agreement may only be enforced against the named parties hereto
(subject to the terms, conditions and other limitations set forth herein).
Subject to the limitations contained herein, (i) all Actions based upon, arising
out of or relating to this Agreement may be made only against the Persons that
are expressly identified as parties hereto and (ii) except as expressly provided
hereunder, no Related Party shall have any liability or obligation with respect
to this Agreement or with respect to any claim or cause of action arising out of
or relating to this Agreement.

 

(b)       Notwithstanding anything that may be expressed or implied in this
Agreement, each Party agrees, on behalf of itself and its Affiliates, that this
Agreement may only be enforced against, and any claim or cause of action based
upon, arising out of, or related to this Agreement may only be brought against,
the entities that are expressly named as parties hereto and then only with
respect to the specific obligations set forth herein (subject to the limitations
contained therein), respectively, with respect to any such party. Except to the
extent a Related Party is a named party to this Agreement (and then only to the
extent of the specific obligations undertaken by such named party in this
Agreement, and not otherwise), no Related Party shall have any liability to any
Party or any of its Affiliates relating to or arising out of this Agreement or
in respect of any other document or theory of law or equity or in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, whether at law or equity, in contract, in tort or otherwise.

 



41

 

 

Section 11.15    Guarantee.

 

(a)       In consideration of Seller entering into this Agreement at Purchaser’s
request, Purchaser Guarantor unconditionally and irrevocably guarantees to
Seller the due and punctual performance and observance by Purchaser of all of
its obligations, representations, covenants, warranties and indemnities under or
pursuant to this Agreement and the other Related Agreements (which, for purposes
of this Section 11.15, shall not include the BRS Newco A&R LLC Agreement or the
Company A&R LLC Agreement (each as defined in the Purchase Agreement)) (the
“Guaranteed Obligations”) and unconditionally and irrevocably indemnifies Seller
against all Losses that it may suffer if any of the Guaranteed Obligations is or
becomes unenforceable, invalid or illegal. The liability of Purchaser Guarantor
under this Section 11.15 will not be released or diminished by any variation of
the Guaranteed Obligations or by any forbearance, neglect or delay in seeking
performance of the Guaranteed Obligations or by any granting of time for such
performance.

 

(b)       If and whenever Purchaser defaults for any reason whatsoever in the
performance of any of the Guaranteed Obligations, Purchaser Guarantor shall as
soon as reasonably practicable (but in any event within three (3) Business Days)
following demand unconditionally perform (or procure the performance of) and
satisfy (or procure the satisfaction of) the Guaranteed Obligations in regard to
which such default has been made in the manner prescribed by this Agreement and
so that the same benefits are conferred on Seller as it would have received if
the Guaranteed Obligations had been duly performed and satisfied by Purchaser.

 

(c)       This guarantee is to be a continuing guarantee and accordingly is to
remain in force until all the Guaranteed Obligations have been performed or
satisfied. This guarantee is in addition to and without prejudice to and not in
substitution for any rights that Seller may now or in the future have or hold
for the performance and observance of the Guaranteed Obligations.

 



42

 

 

(d)      As a separate and independent stipulation Purchaser Guarantor
acknowledges, confirms and agrees that any of the Guaranteed Obligations
(including any monies payable) that is or becomes unenforceable against, or not
capable of recovery from, Purchaser by reason of any legal limitation,
disability or incapacity on or of Purchaser or any other fact or circumstances
(other than any limitation imposed by this Agreement) will nevertheless be
enforceable against and recoverable from Purchaser Guarantor as though the same
had been incurred by Purchaser Guarantor and Purchaser Guarantor were the sole
or principal obligor in respect of that Guaranteed Obligation, and Purchaser
Guarantor shall pay the Guaranteed Obligations as soon as reasonably practicable
(but in any event within three (3) Business Days) following demand.

 

(e)      None of Seller or any of its Affiliates will owe any obligations or
have any liability to Purchaser Guarantor under or in connection with this
Agreement or any of the Related Agreements, except for any Related Agreement to
which Seller and Purchaser Guarantor are parties. Purchaser Guarantor
irrevocably and unconditionally waives any claim or other remedy that Purchaser
Guarantor may have against Seller or any of its Affiliates in respect of any
liability. Without prejudice to the generality of the foregoing, Purchaser
Guarantor accepts all of the exclusions, disclaimers and limitations of, and any
acknowledgment of Purchaser or other provision that would have the effect of
reducing, the liability of Seller or its Affiliates under or in connection with
this Agreement or any of the other Related Agreements as if Purchaser Guarantor
were Purchaser.

 

[Remainder of this Page Intentionally Left Blank; Signature Page Follows]

 

43

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

PURCHASER:       U. S. STEEL HOLDCO LLC         By: /s/ Dean Marshall     Name:
Dean Marshall     Title: President

 



PURCHASER GUARANTOR:       UNITED STATES STEEL CORPORATION         By: /s/ David
B. Burritt     Name: David B. Burritt     Title: President

 



SELLER:       TPG GROWTH II BDH, L.P.       By: TPG Growth II Advisors, Inc.,
its General Partner         By: /s/ David Mosse     Name: David Mosse     Title:
Vice President

 

[Signature Page to Purchase and Sale Agreement] 

 



44

 



 

Exhibit A

 

Blocker Restructuring Transactions

 

Capitalized terms not defined herein shall have meaning set forth in the
Agreement.

 

1.     TPG Furnace shall distribute to the Company:

 

a.a number of Common Units of BRS LLC equal to the product of (x) the Blocker
Distribution Percentage and (y) 1,000 (the “Transferred BRS LLC Common Units”);

 

b.a number of shares of Common Stock of BRS Corp., par value $0.001, equal to
the product of (x) the Blocker Distribution Percentage and (y) 1,000 (the
“Transferred BRS Corp. Shares”); and

 

c.a portion of TPG Furnace’s Note Interests (as defined in the Purchase
Agreement) with a principal amount equal to the product of (x) the Blocker
Distribution Percentage and (y) $290,000,000 (the “Transferred Portion of the
Note”).

 

2.     Seller shall form an entity expected to be named TPG Furnace New BL, LLC,
a Delaware limited liability company (which shall elect to be treated as a
corporation for U.S. federal income tax purposes effective as of the date of its
formation) (“TPG New Blocker”), as a wholly-owned Subsidiary of Seller, and
capitalize TPG New Blocker with an equity commitment letter for an amount equal
to the principal amount of the New Note (as defined below).

 

3.     Pursuant to the Purchase Agreement and prior to the Purchase Closing, the
Company shall, together with the other equityholders BRS LLC and BRS Corp.,
contribute to:

 

a.BRS LLC, the Transferred BRS LLC Common Units and the Transferred Portion of
the Note and in exchange BRS LLC shall issue and deliver to the Company (i) the
product of (x) the Blocker Percentage and (y) 1,000 Common Units of BRS LLC as
set forth on Exhibit A of the Purchase Agreement and (ii) certain Preferred
Units of BRS LLC as set forth on Exhibit A of the Purchase Agreement (the “Newly
Issued BRS LLC Preferred Units”); and

 

b.BRS Newco, the Transferred BRS Corp. Shares and in exchange BRS Newco shall
issue and deliver to the Company (i) the product of (x) the Blocker Percentage
and (y) 1,000 Common Units of BRS Newco and (ii) certain Preferred Units of BRS
Newco (the “Newly Issued BRS Newco Preferred Units” and together with the Newly
Issued BRS LLC Preferred Units, the “Newly Issued Preferred Units”) in
accordance with the Purchase Agreement.

 



45

 

 

4.     The Company shall sell the Newly Issued Preferred Units to TPG New
Blocker in exchange for a note issued by TPG New Blocker to the Company with a
principal amount equal to the fair market value of the Newly Issued Preferred
Units (the “New Note”).

 

5.     The Company’s Limited Liability Company Agreement shall be amended and
restated to provide for a set number of Company membership units rather than
membership interests.

 

6.     The Company shall distribute the New Note to Seller in redemption of a
number of Company membership units that correlates to the value of the Newly
Issued Preferred Units.

 



46

 

